               Case 17-10837-KG              Doc 1088       Filed 03/08/19    Page 1 of 66



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                        )
    In re:                                              )     Chapter 11
                                                        )
    SUNIVA, INC.,1                                      )     Case No. 17-10837 (KG)
                                                        )
                           Debtor.                      )

[PROPOSED] SECOND AMENDED DISCLOSURE STATEMENT FOR CHAPTER 11
 PLAN OF REORGANIZATION FOR SUNIVA, INC. PROPOSED BY THE DEBTOR

                                     POTTER ANDERSON & CORROON LLP
                                     Jeremy W. Ryan (DE Bar No. 4057)
                                     1313 North Market Street, Sixth Floor
                                     Wilmington, DE 19801
                                     Telephone: (302) 984-6000
                                     Facsimile: (302) 658-1192

                                     Co-Counsel for the Debtor and Debtor in Possession

                                     -and-

                                     KILPATRICK TOWNSEND & STOCKTON LLP
                                     Todd C. Meyers (admitted pro hac vice)
                                     Colin M. Bernardino (admitted pro hac vice)
                                     1100 Peachtree Street NE
                                     Suite 2800
                                     Atlanta, GA 30309-4528
                                     Telephone: (404) 815-6500
                                     Facsimile: (404) 815-6555

                                     Counsel for the Debtor and Debtor in Possession




1
        The last four digits of the Debtor’s federal tax identification number is 2418. The Debtor’s corporate
headquarters is located at 5765 Peachtree Industrial Blvd., Norcross, Georgia 30092.


6104222V.1
                Case 17-10837-KG                    Doc 1088            Filed 03/08/19             Page 2 of 66



                                                TABLE OF CONTENTS

                                                                                                                                     Page

I.      INTRODUCTION ...............................................................................................................1

        A.        Disclosure Statement Enclosures .............................................................................2

        B.        Summary of Claims, Treatment, and Estimated Recovery ......................................3

II.     DEBTOR BACKGROUND ................................................................................................7

        A.        Description of Debtor and Debtor’s Business .........................................................7

        B.        Debtor’s Prepetition Indebtedness ...........................................................................8

        C.        Debtor’s Cessation of Production and Workforce Reduction................................11

III.    OVERVIEW OF THE CHAPTER 11 CASE ....................................................................11

        A.        Voluntary Petition ..................................................................................................11

        B.        Debtor’s “First Day” and Other Relief ..................................................................12

        C.        Appointment of Creditors’ Committee ..................................................................13

        D.        Debtor-in-Possession Financing and Post-Petition Litigations..............................13

        E.        Claims Process and Bar Dates ...............................................................................19

        F.        Exclusivity .............................................................................................................21

        G.        Debtor’s Section 201 Petition and Other Trade Relief ..........................................21

IV.     THE PLAN ........................................................................................................................22

        A.        Summary of Classification of Claims and Interests ...............................................22

        B.        Treatment of Classified Claims and Interests ........................................................23

        C.        Treatment of Unclassified Claims .........................................................................29

        D.        Treatment of Executory Contracts and Unexpired Leases ....................................32

        E.        Cancellation of Securities and Instruments............................................................34

        F.        Management Incentive Plan ...................................................................................34

        G.        Establishment of a Plan Administrator ..................................................................34

                                                                   i

6104222V.1
                Case 17-10837-KG                    Doc 1088            Filed 03/08/19              Page 3 of 66



        H.        Estate Causes of Action .........................................................................................35

        I.        Releases and Exculpations .....................................................................................35

        J.        Indemnification Provisions ....................................................................................35

        K.        Miscellaneous Provisions.......................................................................................35

        L.        Conditions Precedent to Confirmation of the Plan ................................................36

        M.        Conditions Precedent to Effective Date of the Plan...............................................36

        N.        Non-Occurrence of Effective Date ........................................................................37

V.      IMPLEMENTATION AND EXECUTION OF THE PLAN ............................................37

        A.        Effects of Confirmation of the Plan .......................................................................37

        B.        Corporate Governance, Directors and Officers, Employment-Related
                  Agreements and Compensation Programs; Other Agreements .............................38

        C.        Preservation of Causes of Action; Compromise and Settlement of
                  Disputes..................................................................................................................39

        D.        Discharge of Claims and Interests .........................................................................40

        E.        Release of Liens .....................................................................................................40

        F.        Injunctions..............................................................................................................40

        G.        Exculpations...........................................................................................................41

        H.        Releases..................................................................................................................41

        I.        Dissolution of Committee ......................................................................................42

        J.        Provisions Governing Distributions.......................................................................42

        K.        Term of Injunctions or Stays..................................................................................44

        L.        Final Fee Hearing and Final Decree ......................................................................44

VI.     CONFIRMATION OF THE PLAN...................................................................................45

VII.    FEASIBILITY ...................................................................................................................49

VIII.   BEST INTERESTS OF CREDITORS AND ALTERNATIVES TO PLAN ....................49

        A.        Chapter 7 Liquidation ............................................................................................49

                                                                   ii

6104222V.1
                Case 17-10837-KG                  Doc 1088             Filed 03/08/19            Page 4 of 66



        B.        Alternative Plan(s) .................................................................................................50

IX.     RISK FACTORS ...............................................................................................................51

        A.        Classifications of Claims and Interests ..................................................................51

        B.        Non-Occurrence of the Effective Date ..................................................................51

        C.        Failure to Receive Requisite Accepting Votes ......................................................51

        D.        Nonconsensual Confirmation.................................................................................51

        E.        Failure to Confirm the Plan....................................................................................52

        F.        Risk of Additional or Larger Claims .....................................................................52

        G.        Alternative Chapter 11 Plan ...................................................................................53

        H.        Variances from Projections ....................................................................................53

        I.        Certain Tax Considerations....................................................................................53

        J.        The Debtor’s Emergence from Chapter 11 is Not Assured ...................................53

X.      TAX CONSEQUENCES OF THE PLAN ........................................................................54

XI.     CONCLUSION ..................................................................................................................54




                                                                 iii

6104222V.1
             Case 17-10837-KG    Doc 1088        Filed 03/08/19   Page 5 of 66



                                      EXHIBITS

EXHIBIT A          Plan of Reorganization

EXHIBIT B          Disclosure Statement Order

EXHIBIT C          Liquidation Analysis




                                            iv

6104222V.1
               Case 17-10837-KG             Doc 1088         Filed 03/08/19       Page 6 of 66



    THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF THE PLAN.
    ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL A DISCLOSURE
    STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY COURT. THIS
    DISCLOSURE STATEMENT IS BEING SUBMITTED FOR APPROVAL BUT HAS NOT
    BEEN APPROVED BY THE BANKRUPTCY COURT. THIS DISCLOSURE STATEMENT
    MAY BE REVISED TO REFLECT EVENTS THAT OCCUR AFTER THE DATE HEREOF
    BUT PRIOR TO BANKRUPTCY COURT APPROVAL OF THE DISCLOSURE
    STATEMENT.

                                                        I.

                                             INTRODUCTION

       This is the disclosure statement (as amended, modified, or supplemented, the “Disclosure
Statement”) for Suniva, Inc. (“Suniva” or the “Debtor”) in the above-captioned chapter 11 case
(the “Chapter 11 Case”) pending in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”), filed pursuant to section 1125 of title 11 of the United States
Code (the “Bankruptcy Code”) and in connection with the Chapter 11 Plan of Reorganization for
Suniva, Inc. Proposed by the Debtor dated February 19, 2019 (the “Plan”),2 a copy of which is
annexed to this Disclosure Statement as Exhibit A.

        The purpose of this Disclosure Statement is to set forth information that (i) summarizes the
Plan, (ii) advises holders of Claims and Interests of their rights under the Plan, (iii) assists parties
entitled to vote on the Plan in making informed decisions as to whether they should vote to accept
or reject the Plan, and (iv) assists the Bankruptcy Court in determining whether the Plan complies
with the provisions of Chapter 11 of the Bankruptcy Code and should be confirmed.

    IT IS THE OPINION OF THE DEBTOR THAT CONFIRMATION AND
    IMPLEMENTATION OF THE PLAN IS IN THE BEST INTERESTS OF THE
    DEBTOR’S ESTATE AND ITS STAKEHOLDERS. FOR ALL THE REASONS
    DESCRIBED IN THIS DISCLOSURE STATEMENT, THE DEBTOR RECOMMENDS
    THAT YOU RETURN YOUR BALLOT ACCEPTING THE PLAN BY THE VOTING
    DEADLINE.

BALLOTS FOR VOTING TO ACCEPT OR REJECT THE PLAN MUST BE RECEIVED
BY APRIL 2, 2019 AT 4:00 P.M. (EASTERN TIME) (THE “VOTING DEADLINE”). THE
RECORD DATE FOR DETERMINING WHICH HOLDERS OF CLAIMS MAY VOTE
ON THE PLAN IS MARCH 7, 2019 (THE “RECORD DATE”).

A HEARING TO CONSIDER CONFIRMATION OF THE PLAN (THE
“CONFIRMATION HEARING”) WILL BE HELD BEFORE THE HONORABLE KEVIN
GROSS, UNITED STATES BANKRUPTCY JUDGE AT THE UNITED STATES
BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET
STREET, COURTROOM 3, 6TH FLOOR, WILMINGTON, DELAWARE 19801 ON
APRIL 9, 2019 AT 2:00 P.M. (EASTERN TIME), OR AS SOON THEREAFTER AS

2
        Capitalized terms not defined herein shall have the meanings ascribed to them in the Plan.



6104222V.1
             Case 17-10837-KG        Doc 1088      Filed 03/08/19    Page 7 of 66



COUNSEL MAY BE HEARD. THE BANKRUPTCY COURT HAS DIRECTED THAT
ANY OBJECTIONS TO CONFIRMATION OF THE PLAN BE SERVED AND FILED ON
OR BEFORE APRIL 2, 2019 AT 4:00 P.M. (EASTERN TIME).


     PLEASE NOTE THAT MUCH OF THE INFORMATION CONTAINED HEREIN HAS
BEEN TAKEN, IN WHOLE OR IN PART, FROM INFORMATION CONTAINED IN THE
DEBTOR’S BOOKS AND RECORDS AND PLEADINGS FILED BY THE DEBTOR.
STATEMENTS MADE IN THE DISCLOSURE STATEMENT ARE QUALIFIED IN THEIR
ENTIRETY BY REFERENCE TO THE PLAN, ALTHOUGH THE DEBTOR HAS
ATTEMPTED TO BE ACCURATE IN ALL MATERIAL RESPECTS, THE DEBTOR IS
UNABLE TO WARRANT OR REPRESENT THAT ALL OF THE INFORMATION
CONTAINED IN THIS DISCLOSURE STATEMENT IS WITHOUT ERROR. THE
STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE ONLY AS
OF THE DATE HEREOF, AND THERE CAN BE NO ASSURANCE THAT THE
STATEMENTS CONTAINED HEREIN WILL BE CORRECT AT ANY TIME AFTER THE
DATE HEREOF.

     THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
WITH SECTION 1125 OF THE BANKRUPTCY CODE AND RULE 3016(c) OF THE
FEDERAL RULES OF BANKRUPTCY PROCEDURE AND NOT IN ACCORDANCE WITH
FEDERAL OR STATE SECURITIES LAWS OR OTHER RULES GOVERNING
DISCLOSURE OUTSIDE THE CONTEXT OF CHAPTER 11. THIS DISCLOSURE
STATEMENT HAS NEITHER BEEN APPROVED NOR DISAPPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION, NOR HAS THE SECURITIES AND
EXCHANGE COMMISSION PASSED UPON ITS ACCURACY.

     YOU ARE STRONGLY URGED TO CONSULT WITH YOUR FINANCIAL, LEGAL,
AND TAX ADVISORS TO UNDERSTAND FULLY THE PLAN AND DISCLOSURE
STATEMENT. THE FINANCIAL INFORMATION CONTAINED IN THIS DISCLOSURE
STATEMENT IS GIVEN AS OF THE DATE HEREOF, UNLESS OTHERWISE SPECIFIED.
THE DELIVERY OF THIS DISCLOSURE STATEMENT DOES NOT, UNDER ANY
CIRCUMSTANCE, IMPLY THAT THERE HAS BEEN NO CHANGE IN THE FACTS SET
FORTH HEREIN SINCE SUCH DATE. THIS DISCLOSURE STATEMENT IS INTENDED,
AMONG OTHER THINGS, TO SUMMARIZE THE PLAN AND MUST BE READ IN
CONJUNCTION WITH THE PLAN AND ITS EXHIBITS, IF ANY. IF ANY CONFLICTS
EXIST BETWEEN THE PLAN AND DISCLOSURE STATEMENT, THE TERMS OF THE
PLAN SHALL CONTROL.

        A.    Disclosure Statement Enclosures

The following four enclosures accompany this Disclosure Statement:

       Disclosure Statement Approval Order. A copy of the order approving the Disclosure
        Statement, without exhibits which, among other things, approves this Disclosure
        Statement, establishes procedures for voting on the Plan (the “Voting Procedures”), and



                                               2
6104222V.1
                Case 17-10837-KG              Doc 1088        Filed 03/08/19         Page 8 of 66



         schedules the Confirmation Hearing and the deadline for objecting to confirmation of the
         Plan.

        Confirmation Hearing Notice. A copy of the notice of the Voting Deadline and, among
         other things, notice of the date, time, and place of the Confirmation Hearing and the
         deadline for filing objections to confirmation of the Plan (the “Confirmation Hearing
         Notice”).

        Ballots. One or more ballots (and return envelopes) for voting to accept or reject the Plan
         unless you are not entitled to vote because you are (a) not impaired under the Plan and are
         presumed to accept the Plan, (b) deemed to reject the Plan, or (c) a holder of a Claim subject
         to an objection filed by the Debtor, which Claim is temporarily disallowed for voting
         purposes. See Article IV of this Disclosure Statement for an explanation of which parties
         are entitled to vote and a description of the Voting Procedures.

        Letter From the Official Committee of Unsecured Creditors (the “Committee”). A
         letter from the Committee addressed to all general unsecured creditors recommending that
         they vote to accept the Plan.

        B.       Summary of Claims, Treatment, and Estimated Recovery

        The Plan reflects, among other things, the outcome of a settlement approved by the Court
on November 20, 2018 [D.I. 941], and described in Article III.D. of this Disclosure Statement.
New equity will be issued by the reorganized Debtor (the “Reorganized Debtor”) under the Plan
to Granite Holdings I, LLC (the “Equity Purchaser”), a special purpose entity owned entirely by
Lion Point, in satisfaction of the LP DIP Claims (which exceed $14.7 million and continue to
accrue interest and fees) and payment by the Equity Purchaser to the Debtor of the Cash Purchase
Price (defined in the Plan as $1,150,000.00 less any amounts advanced under the LP Unsecured
DIP Credit Agreement in excess of $2,400,000.00) on the Effective Date. 3 The new equity to be
issued under the Plan is described in Article V.A.3 of this Disclosure Statement.4

          The Debtor believes that absent the consideration being provided by Lion Point through
the Equity Purchaser, the Debtor cannot emerge from Chapter 11. The Debtor presently has no
operations and no significant assets except for (i) approximately $1 million in cash which is subject
to liens, (ii) a chance to receive funds from the United States government through an AD/CVD
Settlement (defined herein in section III.G and also referred to as a Specified Distribution), and
(iii) its leasehold interest in approximately 400MW capacity of manufacturing equipment which
is important for when the company will restart operations (the timing of such restart cannot be
estimated with certainty and could only occur if the Debtor exits from Chapter 11). The Debtor is
not aware of any source of funding for a Chapter 11 plan other than Lion Point. No other parties
have stepped forward to propose an alternative plan or funding, despite the Debtor being involved

3
         “LP DIP Claims” means, collectively, the First DIP Facility Claims, the LP Secured DIP Facility Claims
and the LP Unsecured DIP Facility Claims.
4
         The Debtor believes that the amount of the LP DIP Claims and the Cash Purchase Price greatly exceed the
Debtor’s value today, which, given the lack of significant assets, liquidity other than from Lion Point, and operations
is speculative.

                                                          3
6104222V.1
                     Case 17-10837-KG               Doc 1088         Filed 03/08/19         Page 9 of 66



     in a well-publicized bankruptcy case for the last two years where its needs for funding and the
     possibility of an AD/CVD Settlement were well known. The potential recovery to unsecured
     creditors is the product of lengthy, arm’s-length negotiations between Lion Point and the
     Committee (acting as a fiduciary to all unsecured creditors). Therefore, the Debtor believes that
     the consideration being provided for the Reorganized Debtor’s equity, which could yield a
     complete loss on Lion Point’s investment or could produce funds substantially in excess of Lion
     Point’s investment (which may be used, among other things, to fund tax obligations and costs to
     restart Debtor’s operations), is fair as is the Plan’s mechanism for a potential distribution to
     unsecured creditors.

            As set forth in section IV.B.4.iii herein, the Debtor believes that it is impossible to estimate
     the Debtor’s chances of receiving a Specified Distribution. Similarly, the Debtor does not know
     when any such Specified Distribution would be received or what obligations may be imposed as
     conditions to receipt of the Specified Distribution (a portion of which would be netted against the
     Specified Distribution). Furthermore, as set forth in section VIII.A.2 herein, the Debtor also
     believes that in a Chapter 7 liquidation, the Debtor’s Chapter 7 estate would have virtually no
     chance of recovering a Specified Distribution. The Debtor believes that the Plan represents the
     best chance of a recovery for creditors.

            The following table briefly summarizes the classification and treatment of Claims and
     Equity Interests under the Plan. This summary is qualified in its entirety by reference to the Plan
     and the exhibits attached thereto and to the Plan Supplement.

Class         Type          Status Under                        Treatment                            Estimated        Estimated
                                Plan                                                                 Aggregate       Recovery of
                                                                                                     Amount in        Class (%)
                                                                                                      Class ($)
 1       Other             Unimpaired, Except to the extent that a holder of an      $2,467,000                       100%5
         Priority          Not Entitled Allowed Other Priority Claim agrees to a
         Claims            to Vote      less favorable treatment, on the first
                           Under        Distribution Date after such Claim
                                        becomes an Allowed Other Priority
                                        Claim, in full satisfaction, settlement, and
                                        release of, and in exchange for such
                                        Allowed Other Priority Claim, each holder
                                        of an Allowed Other Priority Claim shall
                                        receive payment of such Allowed Claim
                                        in full in Cash.




     5
              The Plan contemplates settlement of the WARN Act Class Claim (as defined herein). Pursuant to the
     settlement described herein and as more fully set forth in Section 5.21 of the Plan, in full satisfaction of their claim,
     holders of the WARN Act Class Claim have agreed to receive an initial payment of $600,000 (the “WARN Act
     Class Claim Initial Consideration”) with the potential for an additional payment of $1,867,000 (the “WARN Act
     Class Claim Contingent Consideration”) on certain conditions.

                                                                 4
     6104222V.1
                     Case 17-10837-KG             Doc 1088         Filed 03/08/19        Page 10 of 66



Class         Type         Status Under                       Treatment                           Estimated        Estimated
                               Plan                                                               Aggregate       Recovery of
                                                                                                  Amount in        Class (%)
                                                                                                   Class ($)
 2       Other            Unimpaired, Unless otherwise agreed to by the holder                        $0           100%
         Secured          Not Entitled of an allowed Secured Claim, on the
         Claims           to Vote      Effective Date,6 each holder of an allowed
                          Under        Secured Claim shall receive, at the option
                                       of the Debtor, with the consent of the
                                       Equity Purchaser and the Committee, (i)
                                       payment in full in cash, (ii) reinstatement
                                       of the legal, equitable and contractual
                                       rights of the holder relating to such
                                       Secured Claim, (iii) delivery of the
                                       collateral securing such Secured Claim or
                                       (iv) treatment in any other manner so that
                                       such Secured Claim shall otherwise be
                                       rendered unimpaired.

 3       Secured Tax Impaired,              The liens securing the Secured Tax          $783,911.03                0-100%
         Claims      Entitled to            Claims shall unaffected by the Plan and
                     Vote                   shall be retained by the holder of the
                                            Secured Tax Claims. In full satisfaction
                                            and discharge of the Secured Tax Claims,
                                            the holder of the Secured Tax Claims shall
                                            have recourse to its collateral through the
                                            enforcement of its liens pursuant to
                                            Georgia law after the Effective Date, and
                                            the Debtor shall not restrict the holder’s
                                            access to its collateral. To the extent, if
                                            any, any stay of enforcement of these liens
                                            is in effect as of the Effective Date as a
                                            consequence of the pendency of the
                                            Chapter 11 Case, such stay shall be lifted
                                            on the Effective Date in accordance with
                                            the terms of the Confirmation Order.

 4       General          Impaired,         Except to the extent that a holder of an             $80,000,000 0 – 100%7
         Unsecured        Entitled to       Allowed General Unsecured Claim
         Claims           Vote              agrees to a less favorable treatment or


     6
               “Effective Date” means the date specified by the Debtor in a notice, the form and substance of which shall
     be reasonably acceptable to the Debtor, the Equity Purchaser and the Committee, filed with the Bankruptcy Court as
     the date on which the Plan shall take effect, which date shall be the first Business Day on which all of the conditions
     set forth in the Plan are satisfied or waived in accordance with the Plan, and no stay of the Confirmation Order is in
     effect.
     7
              Details related to the calculation of a potential recovery for holders of General Unsecured Claims are set

                                                               5
     6104222V.1
                        Case 17-10837-KG           Doc 1088          Filed 03/08/19        Page 11 of 66



Class           Type        Status Under                        Treatment                           Estimated        Estimated
                                Plan                                                                Aggregate       Recovery of
                                                                                                    Amount in        Class (%)
                                                                                                     Class ($)
                                              elects to be treated as a holder of a
                                              Convenience Claim, in full satisfaction,
                                              settlement, and release of, and in
                           Under              exchange for such Allowed General
                                              Unsecured Claim, each holder of an
                                              Allowed General Unsecured Claim shall
                                              receive its Pro-Rata share of the
                                              Unsecured Creditor Distribution.

 5          Convenience Impaired,             Except to the extent that a holder of an              $962,963          15.6%8
            Claims      Entitled to           Allowed Convenience Claim agrees to a
                        Vote                  less favorable treatment, as soon as
                                              reasonably practicable after such Claim is
                                              Allowed, each holder of an Allowed
                                              Convenience Claim shall receive from the
                                              Plan Administrator, in full satisfaction,
                                              settlement, release and discharge of, and


     forth in section IV.B.4.iii herein. The following illustrates potential recoveries for unsecured creditors at certain
     levels of Net Specified Proceeds:

         Gross Amount       Amounts of            Amount of Net         Unsecured Creditor          Estimated Recovery
         of Specified       Government            Specified             Distribution                for General
         Distribution[1]    Liabilities,          Proceeds                                          Unsecured
                            Incentives, and                                                         Creditors[3]
                            Expenses[2]
         $10,000,000        $10,000,000           $0                    $0                          0%
         $60,000,000        $15,000,000           $45,000,000           $1,350,000                  2.7%
         $160,000,000       $40,000,000           $120,000,000          $3,600,000                  7.2%
         $210,000,000       $52,500,000           $157,500,000          $4,875,000                  9.8%
         $260,000,000       $65,000,000           $195,000,000          $7,750,000                  15.5%
         $298,345,865       $74,586,466           $223,759,399          $11,813,910                 23.6%
         $384,461,153       $96,115,288           $288,354,865          $50,000,000                 100%
     [1]
         These amounts are for illustrative purposes only.
     [2]
         Purely for illustrative purposes, the Debtor used the greater of $10 million or 25% of the gross Specified
     Distribution. The actual amounts of the government liabilities, incentives, and expenses may vary.
     [3]
         This chart reflects the Debtor’s belief that Allowed General Unsecured Claims of $50,000,000 will be eligible to
     receive the Unsecured Creditor Distribution. The actual amount of Allowed General Unsecured Claims eligible to
     receive the Unsecured Creditor Distribution may vary.

     8
              The recovery percentage for each holder of a Convenience Claim may vary depending on (i) whether such
     holder elects to have a claim in excess of $25,000 reduced to $25,000 so that the claim is eligible to be treated as a
     Convenience Claim, and (ii) the number of creditors that make such election.

                                                                 6
     6104222V.1
                     Case 17-10837-KG            Doc 1088          Filed 03/08/19       Page 12 of 66



Class         Type         Status Under                      Treatment                          Estimated        Estimated
                               Plan                                                             Aggregate       Recovery of
                                                                                                Amount in        Class (%)
                                                                                                 Class ($)
                                           in exchange for such Convenience Claim,
                                           Cash in the amount of its Pro-Rata share
                                           of $150,000.00.
                          Under
 6       510 Claims       Impaired,    There shall be no distribution to the                        $0               0%
                          Not Entitled holders of 510 Claims on account of such
                          to Vote      Claims.

 7       Interests in     Impaired,    On the Effective Date, all Interests shall                   $0               0%
         Suniva           Not Entitled be deemed canceled and extinguished
                          to Vote      and shall be of no further force and
                                       effect, whether surrendered for
                                       cancelation or otherwise, and there shall
                                       be no distribution to the holders of
                                       Interests on account of such Interests.


                                                             II.

                                             DEBTOR BACKGROUND

            A.       Description of Debtor and Debtor’s Business

             Suniva was founded in 2007 by Dr. Ajeet Rohatgi, one of the world’s leading research
     scientists in photovoltaic (“PV”) technology and founding director of the Georgia Institute of
     Technology’s University Center of Excellence for Photovoltaic Research and Education, one of
     the world’s leading PV research institutes. Until shortly before the Debtor filed its bankruptcy
     petition on April 17, 2017 (the “Petition Date”), Dr. Rohatgi served as Suniva’s Chief Technology
     Officer.

              As of the Petition Date, Suniva was one of the two largest United States manufacturers
     (and the largest United States-based manufacturer) of PV solar cells and had manufacturing
     facilities at its metro-Atlanta, Georgia headquarters as well as in Saginaw, Michigan.9

             Suniva is known worldwide for its high-quality solar panels, patented manufacturing
     technology, and long-term reliable performance. Suniva has been recognized with numerous
     distinctions, including being named as 2016 Georgia Manufacturer of the Year by the Governor
     of Georgia, 2010 Renewable Energy Exporter of the Year by the Export-Import Bank of the United
     States, and a member of the Wall Street Journal’s List of Top Venture-Backed Clean-Tech
     Companies in 2010. Suniva’s ground-breaking technologies for PV manufacturing, such as Ion
     Implantation, have resulted in cell and module efficiencies reaching 21% and 18%, while lowering

     9
              On July 13, 2018, Suniva rejected the lease for its facility in Saginaw, Michigan. Suniva remains in
     possession of its facility in Norcross, Georgia (the “Norcross Facility”).

                                                              7
     6104222V.1
             Case 17-10837-KG         Doc 1088       Filed 03/08/19    Page 13 of 66



costs to levels that historically allowed it to compete with rival manufacturers located anywhere
in the world. Suniva’s products are used in applications that serve a wide range of market segments
from residential, commercial, and government to micro-utility.

        On October 15, 2015, the Debtor entered into a merger agreement with Shungfeng
International Clean Energy Ltd. (“SFCE”), a company organized under the laws of the Cayman
Islands. Pursuant to this transaction, SFCE provided SFCE common stock in exchange for an
equity stake of approximately 64% of Suniva. The remaining 36% stake in Suniva is owned by
certain of Suniva’s pre-merger investors who were issued Class A common stock in exchange for
shares in the pre-merger Suniva. Additionally, as part of the merger, shareholders contributed $20
million to Suniva, including $12 million from SFCE, between October 15, 2015 and January 2016.

        With funding from SFCE and additional credit (described below), Suniva embarked on a
significant expansion plan. On December 15, 2016, Suniva announced the completion of a nearly
$100 million expansion of its facilities at its Georgia headquarters that tripled its manufacturing
capacity to 450 megawatts, with further plans to expand capacity to 700 megawatts by mid-2017.
However, market factors caught up to Suniva, halting further growth and forcing a cessation of
substantially all of Suniva’s manufacturing operations.

         Certain circumstances led to Suniva’s need for restructuring. For many years, Chinese
manufacturers of solar cells have benefitted from favorable, state-sponsored financing and lower
labor costs, allowing them to flood the United States market for solar cells and modules with cheap
imports. This negatively impacted manufacturers based in the United States, such as Suniva. In
2012, the United States Department of Commerce began to impose tariffs on imports of solar cells
from China with many Chinese solar manufacturing companies being subject to tariffs of
approximately 30%. Notwithstanding these protections, solar cell manufacturers in the United
States continue to face steep price competition from China, as well as non-China-based overseas
manufacturers not subject to United States tariffs, particularly from countries in southeast Asia,
including from Chinese manufacturers that have moved production from mainland China to
southeast Asia and elsewhere to avoid the United States tariffs. As a result, these tariffs have not
been effective in preventing dumping of Chinese solar products into the United States. These
pressures were exacerbated by a drop in demand in the Chinese market resulting from the Chinese
government announcing, in 2016, that it was lowering subsidies for solar energy plants, which
reverberated negatively across the Chinese module and cell markets. This resulted in a production
glut, further driving down global prices. Unfortunately, this downturn in solar cell prices coincided
with Suniva’s expansion and incurrence of significant additional debt (described below).

       As a result of these market pressures, Suniva continued to experience significant losses. In
2015, the last year for which Suniva’s audited financial statements are available, Suniva
experienced an operating loss of $18,221,298 on revenues of $77,312,664. Suniva’s net loss in
2015 was $21,364,190. In 2016, Suniva experienced a net loss of $29,247,097, and in 2017,
Suniva continued to experience losses.

       B.     Debtor’s Prepetition Indebtedness

       Suniva was party to a certain Credit and Security Agreement with Wells Fargo Bank,
National Association (“WF”) dated May 25, 2012 (the “WF Credit Agreement”), as amended, by

                                                 8
6104222V.1
              Case 17-10837-KG           Doc 1088         Filed 03/08/19      Page 14 of 66



which WF extended a revolving line of credit to Suniva (the “WF Credit Facility”) secured by first
liens on substantially all of Suniva’s assets except most equipment, as discussed below. Suniva
used the WF Credit Facility to meet its day-to-day working capital needs. The WF Credit
Agreement was supported by a Standby Credit Support and Security Agreement dated November
22, 2013, by which Wanxiang America Corporation (“Wanxiang”) provided a $15,000,000
standby letter of credit in favor of WF (the “WX LOC”). Wanxiang was granted a security interest
in all of Suniva’s assets, and such lien was expressly subordinated to WF’s liens pursuant to a
certain Subordination Agreement, dated November 22, 2013 (the “Subordination Agreement” and
together with the WX LOC, the “WX Credit Documents”).

       Primarily in connection with the expansion of Suniva’s Georgia facility, Suniva incurred
additional indebtedness to SQN Asset Servicing, LLC (“SAS”) and certain affiliates thereof
pursuant to (i) that certain Equipment Loan and Security Agreement, dated as of April 24, 2015
(the “April SQN Credit Agreement”), by and between Suniva and SQN Venture Partners, LLC
(“SQN Venture”) and (ii) that certain Credit Agreement, dated as of November 17, 2015 (the
“November SQN Credit Agreement”), by and among Suniva, SAS, and the lenders party thereto
(the “November SQN Lenders” and together with SQN Venture and SAS, collectively, the “SQN
Lenders” and whichever of the foregoing may be relevant as context requires, “SQN”).10

        Suniva’s obligations under the April SQN Credit Agreement were secured by a lien in
certain equipment together with any proceeds thereof. Suniva’s obligations under the November
SQN Credit Agreement were secured by a lien in substantially all of the Debtor’s assets. Pursuant
to a certain Parent Guaranty dated November 17, 2015, made by SFCE in favor of SAS and the
November SQN Lenders, SFCE guaranteed a portion of the November SQN Facility in an amount,
as of the Petition Date, equal to 63% of the principal amount borrowed by Suniva, plus certain
costs and expenses (the “SFCE Guaranty Agreement” and together with the November SQN Credit
Agreement and the April SQN Credit Agreement, the “SQN Secured Credit Documents”). As of
March 20, 2017, the principal amount outstanding under the April SQN Credit Agreement was
approximately $1,825,100, and the principal amount outstanding under the November SQN Credit
Agreement was approximately $49,100,000.

       Pursuant to the terms and conditions of that certain letter agreement, dated as of April 24,
2015, by and between SQN and WF, (i) WF expressly subordinated its liens in certain equipment
and related proceeds (the “April SQN Priority Collateral”) to the liens of SQN under the April
SQN Facility, and (ii) SQN confirmed to WF that it had no liens under the April SQN Facility in
any of Suniva’s assets other than the April SQN Priority Collateral.

       Pursuant to the terms and conditions of that certain letter agreement, dated as of April 25,
2015, by and between SQN and Wanxiang, (i) Wanxiang expressly subordinated its liens in the
April SQN Priority Collateral to the liens of SQN under the April SQN Facility, and (ii) SQN



10
         Upon information and belief, Jim Modak currently serves as Chief Financial Officer of SQN Capital
Management, LLC (“SQN Capital”), an affiliate of SQN. Mr. Modak served as Chief Financial Officer of Suniva
from January 2008 until March 18, 2016. After such time, Mr. Modak worked under contract with Suniva to help
Suniva raise additional capital. Suniva terminated its contract with Mr. Modak after approximately six months.
Except in his capacity as an officer of SQN Capital, Mr. Modak no longer has any relationship with Suniva.

                                                      9
6104222V.1
               Case 17-10837-KG            Doc 1088          Filed 03/08/19      Page 15 of 66



confirmed to Wanxiang that it had no liens under the April SQN Facility in any of Suniva’s assets
other than the April SQN Priority Collateral.

        Pursuant to the terms and conditions of that certain letter agreement, dated as of November
17, 2015, by and between SQN and WF, (i) WF expressly subordinated its liens in certain
equipment, certain deposit and securities accounts and the funds on deposits thereon, and all
intellectual property of Suniva and the proceeds of all of the foregoing (the “November SQN
Priority Collateral”) to the liens of SQN under the November SQN Facility and (ii) SQN expressly
subordinated its liens under the November SQN Facility in all of the assets of Suniva other than
the November SQN Priority Collateral to the liens of WF.

       Pursuant to the terms and conditions of that certain letter agreement, dated as of November
17, 2015, by and between SQN and Wanxiang, (i) Wanxiang expressly subordinated its liens in
the November SQN Priority Collateral to the liens of SQN under the November SQN Facility, and
(ii) SQN expressly subordinated its liens under the November SQN Facility in all of the assets of
Suniva other than the November SQN Priority Collateral to the liens of Wanxiang.

        On March 15, 2017, WF, in connection with an acceleration under the WF Credit Facility,
(i) drew on the WX LOC in the full amount of $15,000,000, (ii) terminated Suniva’s right to further
advances under the WF Credit Facility, (iii) declared any outstanding amounts under the WF Credit
Facility due and payable, and (iv) applied the proceeds from the WX LOC to WF’s then
outstanding balance, which WF determined to be $13,321,203.31, and outstanding letters of credit
of $945,383.00. Subsequently, Wanxiang provided notice that it was succeeding to WF’s rights
under the WF Credit Agreement and that Suniva’s inventory and proceeds of Suniva’s accounts
receivable should be turned over to Wanxiang. WF asserted that, after application of fees and
reserves, its draw on the WX LOC may have only exceeded the amounts owed under the WF
Credit Facility by $372,238.42. WF continued to collect proceeds of Suniva’s accounts receivable,
eventually collecting $2,023,786.97 (the “A/R Collections”). On March 23, 2017, Suniva
provided notice to WF that Suniva was entitled to possession of the proceeds of Suniva’s accounts
receivable.

        In summary, as of the Petition Date, Wanxiang had a first priority secured interest in
substantially all of Suniva’s assets, but not including the April SQN Priority Collateral and the
November SQN Priority Collateral, in which Wanxiang’s security interests were subordinate to
those of SQN or in any proceeds from an AD/CVD Settlement (as defined herein). SQN’s debt
under the April SQN Facility was secured solely by a first-priority security interest in the April
SQN Priority Collateral. SQN’s debt under the November SQN Facility was secured by a first-
priority security interest in the November SQN Priority Collateral and a second-priority security
interest in Suniva’s other assets.11 As a result of certain stipulations and settlements approved by
the Bankruptcy Court and described in greater detail below, all of WF, SQN and Wanxiang’s

11
         SQN Venture Income Fund LP filed a claim against Suniva in the amount of $1,668,574.39 (Claims Register
#157, dated as of October 24, 2017), SQN Asset Servicing, LLC filed a claim against Suniva in the amount of
$54,693,083.73 (Claims Register #159, dated as of October 24, 2017), and SQN AIF IV, L.P. filed a claim against
Suniva in the amount of $1,064,595.99 (Claims Register #160, dated as of October 24, 2017). Wanxiang America
Corp. filed a claim against Suniva in the amount of $0.00 (Unliquidated) (Claims Register #153, dated as of October
24, 2017) and a claim against Suniva in the amount of $15,000,000.00 (Unliquidated) (Claims Register #163, dated
as of October 25, 2017).

                                                        10
6104222V.1
               Case 17-10837-KG             Doc 1088           Filed 03/08/19      Page 16 of 66



claims were resolved, the security interests and liens granted by the Debtor to WF, SQN and
Wanxiang have been released.

        In addition to secured indebtedness described above, certain entities have asserted that
Suniva owes various other prepetition amounts, including approximately $36.2 million to trade
creditors, approximately $412,000 related to uncollected California sales tax,12 approximately
$41,476 in personal property taxes in Michigan and approximately $784,000 in personal property
taxes in Georgia. In addition, Suniva has received various tax credits and incentives related to its
manufacturing operations. Governmental entities have asserted claims related to those credits and
incentives. Furthermore, Suniva is a defendant in two lawsuits brought under the Worker
Adjustment and Retraining Notification Act of 1988 29 U.S.C. §§ 2101-2109 et seq., including a
class action before the Bankruptcy Court, styled as Lam v. Suniva, Inc., Adversary Proceeding No.
17-50349 (KG) (the “WARN Act Class Action”). The WARN Act Class Action has been stayed
since June 26, 2017. The Lam lead plaintiffs (the “WARN Act Class Representatives”) have filed
a proof of claim (the “WARN Act Class Claim”) purportedly on behalf of themselves and other
similarly situated former employees (the “WARN Act Class”) asserting that they are entitled to,
among other things, a priority claim in the amount of $3,084,000. Suniva filed an answer in the
WARN Act Class Action disputing the allegations therein and denying all liability on the part of
Suniva. As described below, the WARN Act Class Action and the WARN Act Class Claim are to
be resolved through a settlement detailed in the Plan.

       C.        Debtor’s Cessation of Production and Workforce Reduction

       As a result of its ongoing liquidity issues, Suniva was unable to continue manufacturing
operations. Similarly, sales operations were significantly curtailed. On March 29, 2017, Suniva
terminated 191 out of 265 employees, including substantially all of Suniva’s Michigan-based
employees. Subsequently, Suniva reduced its staff further, so that as of the Petition Date, Suniva
had 35 employees. As of the filing of this Disclosure Statement, and as a result of further staff
reductions, Suniva has only three employees.

                                                        III.

                              OVERVIEW OF THE CHAPTER 11 CASE

       A.        Voluntary Petition

        On the Petition Date, the Debtor commenced the Chapter 11 Case by filing a voluntary
petition for relief under Chapter 11 of the Bankruptcy Code. The Debtor has continued, and will
continue until the Effective Date, to manage its properties as a debtor-in-possession, subject to the
supervision of the Bankruptcy Court and in accordance with the provisions of the Bankruptcy
Code. An immediate effect of the filing of the Chapter 11 Case was the imposition of the automatic
stay under section 362 of the Bankruptcy Code, which, with limited exceptions, enjoined the




12
          The California sales taxes were never collected by Suniva because, at the time of the sales, it was believed
that the purchasers were exempt from sales tax.

                                                         11
6104222V.1
             Case 17-10837-KG         Doc 1088        Filed 03/08/19    Page 17 of 66



commencement or continuation of: (i) all collection efforts by creditors; (ii) enforcement of liens
against any assets of the Debtor; and (iii) litigation against the Debtor.

        A further description of the Debtor’s corporate history, business, prepetition debt structure,
and the challenges that led to the commencement of the Chapter 11 Case can be found in the
Declaration of David M. Baker in Support of First Day Motions [D.I. 10], which was filed on the
Petition Date.

       B.     Debtor’s “First Day” and Other Relief

       On the Petition Date, the Debtor filed a motion requesting authority to continue to use its
cash management system (the “Cash Management Motion”) [D.I. 3]. On April 19, 2017, the
Bankruptcy Court granted the relief sought in the Cash Management Motion on an interim basis
[D.I. 26], and on May 18, 2017, the Bankruptcy Court granted the relief sought in the Cash
Management Motion on a final basis [D.I. 164].

        Also on the Petition Date, the Debtor filed a motion requesting authority to pay prepetition
employee obligations (the “Employee Wage Motion”) [D.I. 4]. On April 19, 2017, the Bankruptcy
Court granted the relief sought in the Employee Wage Motion on an interim basis [D.I. 25], and
on May 18, 2017, the Bankruptcy Court granted the relief sought in the Employee Wage Motion
on a final basis [D.I. 163].

       Further, on the Petition Date, the Debtor filed an application seeking the appointment of
Garden City Group, LLC (“GCG”) as the Debtor’s claims and noticing agent [D.I. 5]. The
Bankruptcy Court approved the appointment on April 19, 2017 [D.I. 27]. On April 28, 2017, the
Debtor filed an application seeking the approval of the retention of GCG as the Debtor’s
administrative agent [D.I. 60]. On May 18, 2017, the Bankruptcy Court approved the retention of
GCG as the Debtor’s administrative agent [D.I. 158]. Epiq Corporate Restructuring, LLC, as the
successor to GCG, is presently the Debtor’s claims and noticing agent.

        On April 28, 2017, the Debtor filed an application seeking approval of the retention of
Kilpatrick Townsend & Stockton LLP as counsel for the Debtor [D.I. 58], an application seeking
approval of the retention of Potter Anderson & Corroon LLP as co-counsel for the Debtor [D.I.
62], and an application seeking approval of the retention of Mayer Brown, LLP as special counsel
for the Debtor [D.I. 59]. These applications were approved on May 16 and 18, 2017 [D.I. 132,
159, & 160]. Additionally, on April 28, 2017, the Debtor filed the Debtor’s Motion for Entry of
an Order (I) Authorizing the Debtor to (A) Employ and Retain Aurora Management Partners Inc.
to Provide a Chief Restructuring Officer, Additional Personnel, and Financial Advisory and
Restructuring Related Services, (B) Designating David M. Baker as Chief Restructuring Officer
for the Debtor, Nunc Pro Tunc to the Petition Date and (II) Granting Related Relief [D.I. 61]. The
Bankruptcy Court approved the motion on May 18, 2017 [D.I. 157].

         Further, on April 28, 2017, the Debtor filed a motion requesting authority to pay certain
utility companies (the “Utilities Motion”) [D.I. 63]. On May 11, 2017, the Bankruptcy Court
granted the relief sought in the Utilities Motion on an interim basis, and on June 19, 2017 [D.I.
113], the Bankruptcy Court granted the relief sought in the Utilities Motion on a final basis [D.I.
215].


                                                 12
6104222V.1
             Case 17-10837-KG        Doc 1088        Filed 03/08/19   Page 18 of 66



        On May 5, 2017, the Debtor filed a motion requesting authority to pay prepetition insurance
obligations (the “Insurance Motion”) [D.I. 83]. On May 11, 2017, the Bankruptcy Court granted
the relief sought in the Insurance Motion on a final basis [D.I. 112].

       C.     Appointment of Creditors’ Committee

        On April 27, 2017, the Committee was appointed by the Office of the United States Trustee
for Region 3 (the “U.S. Trustee”) pursuant to section 1102 of the Bankruptcy Code to represent
the interests of unsecured creditors in the Chapter 11 Case. The members of the Committee are
Wacker Chemie AG, Woongjin Energy Co., LTD., Guangzhou Ruxing Technology Development,
Co., Ltd., Veritiv Operating Company, and Heraeus Precious Metals North America
Conshohocken LLC.

        The Committee retained Seward & Kissel LLP as its lead counsel; Morris, Nichols, Arsht
& Tunnell LLP as its Delaware co-counsel; and Emerald Capital Advisors as its financial advisor.
On June 16, 2017, the Bankruptcy Court approved the Committee’s retention of its professionals.
[D.I. 206, 207, & 208].

       D.     Debtor-in-Possession Financing and Post-Petition Litigations

        On the Petition Date, the Debtor filed the Debtor’s Motion for Interim and Final Orders
Authorizing the Debtor to (A) Incur Postpetition Debt on an Emergency Basis Pending a Final
Hearing; and (B) Provide Security and Other Related Relief [D.I. 6] (the “First DIP Motion”).
The First DIP Motion requested authority for the Debtor to, among other things, obtain $4 million
of postpetition financing (as amended from time to time, the “First DIP Facility”) from SQN.

       On April 19, 2017, the Bankruptcy Court entered its Interim Order (I) Authorizing Secured
Post-Petition Financing Pursuant to 11 U.S.C. § 364 and (II) Scheduling a Final Hearing
Pursuant to Bankruptcy Rule 4001(c) [D.I. 25] (the “Interim DIP Order”). The Interim DIP Order
authorized the Debtor to borrow $1,417,102 from SQN on an interim basis.

       On May 10, 2017, Lion Point Capital, L.P. (“Lion Point”) filed the Objection of Lion Point
Capital, LP to Debtor’s Motion for Interim and Final Orders Authorizing the Debtor to (A) Incur
Postpetition Debt on an Emergency Basis Pending a Final Hearing; and (B) Provide Security and
Other Related Relief [D.I. 99] (the “Lion Point DIP Objection”).

        Prior to the final hearing on the First DIP Motion, and as a result of negotiations by and
among the Debtor, Lion Point, SQN, and the Committee, the parties agreed to resolve the Lion
Point DIP Objection. The negotiated resolution provided for, among other things, (i) an increased
funding commitment under the First DIP Facility from $4.0 million to $5.2 million, and (ii) an
obligation for SQN to fund $3.9 million and Lion Point to fund $1.3 million for a total funding
commitment of $5.2 million (SQN and Lion Point, the “First DIP Lenders”). The resolution
additionally provided that Lion Point would fund $50,000 to SQN and $75,000 to the Debtor to
reimburse SQN and the Debtor’s estate for fees and expenses incurred in addressing the Lion Point
DIP Objection.

        On May 19, 2017, the Bankruptcy Court entered the Final Order Authorizing Secured Post-
Petition Financing Pursuant to 11 U.S.C. § 364 (the “Final DIP Order”) [D.I. 169], which order

                                                13
6104222V.1
             Case 17-10837-KG         Doc 1088       Filed 03/08/19   Page 19 of 66



incorporated the terms of the aforementioned resolution and included a revised Debtor-in-
Possession Credit Agreement (the “First DIP Credit Agreement”). In exchange for the financing
provided under the First DIP Facility, the Final DIP Order provided the First DIP Lenders with,
among other things, liens in all assets of the Debtor, except for avoidance actions, that are junior
to all properly perfected prior liens, including those of Wanxiang and SQN. In addition, the Final
DIP Order provided the First DIP Lenders with (a) warrants representing no less than forty percent
(40%) of the outstanding shares of the Borrower prior to a confirmed plan of reorganization under
the Bankruptcy Code on a fully diluted basis, provided, however, (i) such percentage shall be
increased to seventy-five percent (75%) after further notice, hearing and order of the Court, and
(ii) unless the warrants are exercised prior to confirmation, the Debtor or Committee shall not
propose a plan of reorganization under the Bankruptcy Code that provides for such percentage to
be less than seventy-five percent (75%) of the reorganized Borrower on a fully diluted basis, in a
form and substance reasonably acceptable to the DIP Agent (the “DIP Lender Warrants”); and (b)
if a successful determination in the Trade Case (as defined herein) is made in favor of the Debtor,
then a fee in the amount equal to sixty percent (60%) of the increase in the value of the stock and
other equity interest in the Debtor resulting from such successful determination of the Trade Case
(the “Trade Case Success Fee”). For the avoidance of doubt, the Trade Case Success Fee was only
payable if there was a 100% recovery on account of general unsecured claims in cash or securities
or a combination thereof, after taking into account the payment in cash or equity of the Trade Case
Success Fee.

       On July 18, 2017, the Bankruptcy Court entered the Order Approving Debtor’s Motion to
Increase Warrant Percentage Pursuant to Final DIP Order (the “SQN DIP Lender Warrant
Order”) [D.I. 246], which granted the First DIP Lenders Warrants representing 75% of the
outstanding shares of the Debtor prior to a confirmed plan of reorganization on a fully diluted
basis. The Warrants granted under the SQN DIP Lender Warrant Order replaced the Warrants
previously granted to the First DIP Lenders under the Final DIP Order.

        On August 17, 2017, the Debtor filed its Motion of Debtor for Entry of an Order (I)
Approving an Incentive Program for a Key Employee; and (II) Increasing the Post-Petition
Lending Commitment to Fund the Proposed Incentive Program [D.I. 28] (the “KEIP Motion”).
Pursuant to the KEIP Motion, the Debtor sought, among other things, a $100,000 increase in the
First DIP Lenders’ total funding commitments under the First DIP Credit Agreement to pay
amounts related to the proposed key employee incentive plan (the “KEIP”). On September 5,
2017, the Bankruptcy Court entered an Order approving the KEIP Motion [D.I. 307] (the “KEIP
Order”), thereby increasing the total funding commitments under the First DIP Credit Agreement
to $5.3 million.

        On October 5, 2017, the Debtor filed the Debtor’s Emergency Motion for Entry of an Order
Authorizing the Debtor to Enter Into an Amendment to the DIP Credit Agreement (the “DIP
Amendment Motion”) [D.I. 337]. Pursuant to the DIP Amendment Motion and a supplement filed
in connection therewith, the Debtor and the First DIP Lenders agreed to enter into an amendment
to its existing First DIP Credit Agreement (the “First Amendment”). On October 13, 2017, the
Court entered an Order approving the DIP Amendment Motion. Pursuant to the First Amendment:
(i) the aggregate commitments under the First DIP Credit Agreement were increased by
$3,001,398 such that the aggregate Commitments of all the First DIP Lenders totaled $8,306,398;


                                                14
6104222V.1
             Case 17-10837-KG        Doc 1088        Filed 03/08/19   Page 20 of 66



and (ii) a revised form of budget was agreed to that covered the period from October 1, 2017
through and including December 31, 2017.

        On January 3, 2018, the Bankruptcy Court entered the Order Authorizing the Debtor to
Enter into a Second Amendment to the DIP Credit Agreement [D.I. 445] (the “Second DIP
Amendment Order”), pursuant to which, among other things, the Debtor was authorized to enter
into a second amendment to its existing First DIP Credit Agreement (the “Second Amendment”).
Pursuant to the Second Amendment: (i) the aggregate commitments under the First DIP Credit
Agreement were increased by $1,240,687 such that the aggregate Commitments of all the First
DIP Lenders totaled $9,547,085; (ii) a revised form of budget was agreed to that covered the period
from January 1, 2018 through February 15, 2018; (iii) the Applicable Margin (as defined in the
First DIP Credit Agreement) was increased to thirteen percent (13%) per annum for any day on or
after January 1, 2018; (iv) the Scheduled Maturity Date (as Defined in the First DIP Credit
Agreement) was extended until March 15, 2018; and (v) the Trade Case Success Fee was increased
to 70%, subject to a further order of the Bankruptcy Court.

        On January 18, 2018, the Debtor filed a motion seeking approval and authorization of a
stipulation by and among the Debtor, the Committee, Wanxiang, and WF regarding certain cash
collateral held by WF (the “WF Cash Collateral Stipulation”) [D.I. 479]. Pursuant to the WF Cash
Collateral Stipulation, among other things, (i) WF agreed to turn over the A/R Collections and the
proceeds of the WX LOC (collectively, the “Wells Fargo Cash”) to Wanxiang, less certain fees,
expenses and reserves for the outstanding letters of credit, and (ii) WF waived any claims it had
against the Debtor and released any liens or security interests in had in any of the Debtor’s
property. To resolve an objection by the Georgia Tech Research Corporation (“GTRC”), an
escrow account was established to hold $362,192 (the “GTRC Escrow”). The Bankruptcy Court
entered an order approving the WF Cash Collateral Stipulation on February 14, 2018 [D.I. 516].

        On February 16, 2018, the Court entered its Order Authorizing the Debtor to Enter Into a
Third Amendment to the DIP Credit Agreement [D.I. 527], that, among other things, approved a
two-week budget through the week of February 26, 2018, and increased the amount the Debtor
was permitted to borrow under the First DIP Facility to $9,762,796. Although this budget did not
cover a period beyond the week of February 26, 2018, the First DIP Lenders continued to fund the
Debtor’s payroll obligations, among other expenses, under the First DIP Credit Agreement.

        On March 8, 2018, SQN provided notice of certain events of default under the First DIP
Facility to the Debtor.

        On March 23, 2018, SQN, in its capacity as prepetition lender to the Debtor (the “SQN
Prepetition Lender”), filed its Motion of SQN Asset Servicing, LLC for Relief from the Automatic
Stay Pursuant to 11 U.S.C. § 362 [D.I. 596]. On April 17, 2018, the Court entered its Order
Granting Motion of SQN Asset Servicing, LLC for Relief from the Automatic Stay Pursuant to 11
U.S.C. § 362 [D.I. 635] and authorizing SQN to repossess and dispose of certain equipment and
other collateral (the “SQN Prepetition Collateral”) under the November SQN Credit Agreement
and to enforce any and all rights and remedies available to the SQN Prepetition Lender under the
SQN prepetition credit documents.




                                                15
6104222V.1
             Case 17-10837-KG         Doc 1088       Filed 03/08/19   Page 21 of 66



        On April 17, 2018, the Court entered its Order Authorizing the Debtor to Enter Into a
Fourth Amendment to the DIP Credit Agreement [D.I. 636] (the “Fourth Amendment Order”),
that, among other things, approved a 7-week budget through the week of May 14, 2018 (the
“Fourth Updated Budget”) and increased the amount the Debtor was permitted to borrow under
the First DIP Facility to $10,639,543.00.

        On April 26, 2018, Wanxiang filed the Motion of Wanxiang America Corporation for
Relief from the Automatic Stay Pursuant to 11 U.S.C. § 362 [D.I. 651]. On May 3, 2018, the Court
entered its Agreed Order Granting Wanxiang America Corporation Relief from the Automatic Stay
Pursuant to 11 U.S.C. § 362 Relating to Certain Equipment and Spare Parts [D.I. 665] (the
“Wanxiang Order”), that, among other things, authorized Wanxiang to obtain possession and
dispose of the Wanxiang Equipment (as defined therein).

        On May 9, 2018, SQN provided notice of an additional event of default under the First DIP
Facility. On May 11, 2018, the Debtor responded to the notice, disputing the May 9th event of
default, and asserting, that as result of SQN’s failure to fund certain draw requests, SQN, as a SQN
DIP Lender, was a defaulting lender under the First DIP Facility, and the Carve Out provided in
the SQN DIP Order was amended as provided under paragraph 3 of the Fourth Amendment Order.

        On May 15, 2018, the Bankruptcy Court entered an order providing that $25,000 was
distributed from the GTRC Escrow to the GTRC and the balance to Wanxiang [D.I. 681].

        On May 21, 2018, following the March 8, 2018 notice of default under the First DIP
Facility, and negotiations between the Debtor, SQN and Lion Point to provide further postpetition
funding to assist with the Debtor’s reorganization, the Debtor filed the Debtor’s Motion for an
Order Authorizing the Debtor to (A) Incur Postpetition Debt; and (B) Provide Security and Other
Related Relief [D.I. 689] (the “LP Secured DIP Motion”). On May 29, 2018, the Bankruptcy Court
entered its order approving the LP Secured DIP Motion which, among other things, approved a
twenty-week budget (the “First Lion Point Budget”) through and including October 7, 2018, and
provided the Debtor with access to a $1,999,634.00 delayed-draw term loan facility (the “LP
Secured DIP Facility”).

        On May 24, 2018, SQN and Wanxiang conducted an auction under Article 9 of the Uniform
Commercial Code for the SQN Prepetition Collateral and the Wanxiang Equipment. At the
auction, SQN was the only bidder for SQN’s first lien equipment collateral, with a credit bid of
$25 million, and Wanxiang was the only bidder for the Wanxiang Equipment, with a credit bid of
$3 million. Additionally, SQN was the only bidder for the Debtor’s intellectual property, with a
credit bid of $50,000, and Wanxiang was the only bidder for the Debtor’s general intangibles, with
a credit bid of $50,000. On May 29, 2018, SQN and Wanxiang closed on their credit bids.
Accordingly, following the auction, the SQN Prepetition Collateral and the Wanxiang Equipment
the Debtor’s general intangibles ceased to be property of the Debtor’s estate.

       In late July 2018, concerned that the Norcross Lease would be deemed rejected on August
1, 2018 if additional funding was not provided, and after approval of the Fifth Stipulation
Extending the Date to Assume or Reject Norcross, Georgia Lease (the “Norcross Stipulation”),
Lion Point provided approximately $500,000 directly to the landlord for the Norcross Facility (the


                                                16
6104222V.1
               Case 17-10837-KG             Doc 1088         Filed 03/08/19       Page 22 of 66



Norcross Landlord”) so that the Debtor could extend the deadline for assuming or rejecting the
Norcross Lease.13

      On August 2, 2018, the Debtor sent letters to SQN and Wanxiang, requesting that by
August 16, 2018, SQN and Wanxiang either (i) remove their respective equipment (the
“Equipment”), or (ii) begin to remove their respective equipment and enter into agreements to
remove their respective equipment, or face a dispossessory action in Georgia state court seeking
to compel removal of the Equipment (such action, the “State Court Action”).

        On August 10, 2018, SQN commenced the adversary proceeding styled as SQN Asset
Servicing, LLC v. Suniva, Inc., et al., Adversary Proceeding No. 18-50687-KG (the “Adversary
Proceeding”) by filing a complaint seeking an injunction preventing the Debtor and Lion Point
from taking any action, directly or indirectly, to remove the SQN Equipment from the Norcross
Facility, and asserted that doing so would cause irreparable harm to the Debtor’s chances to receive
funds from an AD/CVD Settlement (as defined herein). See No. 18-50687-KG, D.I. 3.
Additionally, SQN filed a motion seeking a temporary restraining order and preliminary injunction
(the “TRO/PI Motion”). See No. 18-50687-KG, D.I. 2.

       On August 14, 2018, the Debtor and Lion Point jointly filed an objection to the entry of a
temporary restraining order in the Adversary Proceeding. On August 15, 2018, the Committee
intervened in the Adversary Proceeding, and the Bankruptcy Court, after a hearing, entered an
order denying the temporary restraining order later that day. See No. 18-50687-KG, D.I. 23 and
25.

      On August 17, 2018, the Debtor commenced the State Court Action, in which it sought,
among other things, a writ requiring SQN and Wanxiang to remove the Equipment from the
Norcross Facility

       From late August and continuing through October, SQN, the Debtor, the Committee, and
Lion Point engaged in substantial discovery and other litigation related to the Adversary
Proceeding.

        On October 1, 2018, SQN dismissed Lion Point from the Adversary Proceeding and also
filed an amended complaint in the Adversary Proceeding. See No. 18-50687-KG, D.I. 44 & 45.

        On October 23, 2018, the Debtor filed the Debtor’s Motion for an Order (I) Authorizing
Debtor to Obtain Unsecured Postpetition Financing and Granting Administrative Expense Status
Pursuant to 11 U.S.C. §§ 105(a) and 364(c); and (II) Granting Related Relief (the “LP Unsecured
DIP Motion”) [D.I. 896] seeking authorization to obtain unsecured postpetition financing
consisting of a $3,444,943 delayed-draw term loan facility provided by Lion Point.

      On October 31, 2018, SQN withdrew the TRO/PI Motion. See No. 18-50687-KG, D.I.
101. On November 6, 2018, SQN objected to the LP Unsecured DIP Motion. [D.I. 909].


13
         Subsequently, and as provided for in the Norcross Stipulation, Lion Point provided additional funds to
extend the Debtor’s deadline to assume or reject the Norcross Lease from January 31, 2019 to April 30, 2019.

                                                        17
6104222V.1
             Case 17-10837-KG         Doc 1088       Filed 03/08/19   Page 23 of 66



        The Debtor, SQN, Wanxiang, Lion Point, and the Committee engaged in extensive
negotiations in an effort to reach a comprehensive and global settlement. The parties reached
agreement and on November 14, 2018, the Debtor filed the Motion for Approval of Global
Settlement Agreement [D.I. 925] seeking the Court’s approval of a global settlement (the “Global
Settlement”) of the pending litigations among other issues. The Debtor filed a Further Redacted
Motion for Approval of Global Settlement Agreement [D.I. 932] on November 15, 2018 setting
forth certain of the terms of the global settlement agreement (the “Settlement Agreement”), which,
among other things, resulted in the following:

        Lion Point or its affiliate acquired 100% of SQN’s claims arising from the First DIP
         Facility, leaving Lion Point or its affiliate as the sole DIP Lender.

        SQN and Wanxiang released any and all security interests in the Debtor’s property.

        SQN dismissed the Adversary Proceeding and the Debtor dismissed the State Court
         Action.

        The terms for the Debtor’s future use of Equipment at the Norcross Facility.

        Treatment of SQN and Wanxiang’s unsecured Deficiency Claims under the Plan.

        Waiver and release of certain claims among SQN, Wanxiang, the Debtor, Loin Point and
         the Committee; and

        SQN and Wanxiang agreeing to not object to any further financing provided by Lion Point
         to the Debtor.

      On November 20, 2018, the Bankruptcy Court entered orders granting the LP Unsecured
DIP Motion [D.I. 943] and approving the Settlement Agreement [D.I. 941].

        On February 13, 2019, the Debtor filed a motion seeking to enforce the Settlement
Agreement [D.I 1019] (the “Motion to Enforce”), in which the Debtor sought a determination from
the Bankruptcy Court regarding the terms of the equipment lease and license agreement, by and
among the Debtor, the Equity Purchaser, SQN, and Wanxiang that was contemplated by the
Settlement Agreement (the “Equipment Lease”). Among other things, the Settlement Agreement
required the Equipment Lease to provide that SQN will license the Debtor’s former intellectual
property to the Debtor and that SQN and Wanxiang will lease the Equipment to the Debtor for at
least two years from the date the Plan becomes effective, with an option for the Debtor to purchase
the Equipment or extend the lease under certain circumstances. Pursuant to the Motion to Enforce,
the Debtor sought an order finding that the terms of that certain Definitive Equipment Lease and
License Agreement (Exhibit C to the Motion to Enforce) were binding on the Debtor, the Equity
Purchaser, SQN, and Wanxiang. Subsequent to the filing of the Motion to Enforce, the parties
agreed on certain modifications to the Definitive Equipment Lease and License Agreement to
resolve certain matters raised in the Motion to Enforce, but did not resolve others (namely,
responsibility for outstanding ad valorem taxes, certain of which presently constitute liens against



                                                18
6104222V.1
               Case 17-10837-KG             Doc 1088          Filed 03/08/19       Page 24 of 66



the Equipment).14 On February 28, 2019, the Bankruptcy Court held a hearing on the Motion to
Enforce. On March 1, 2019, the Bankruptcy Court entered its Memorandum Order [D.I. 1067],
imposing the terms of the Definitive Equipment Lease and License Agreement, as modified by
agreement of the parties, except the terms governing the treatment of certain 2017 and 2018 ad
valorem taxes. The Bankruptcy Court has scheduled a hearing on March 19, 2019, to determine
responsibility for the 2017 and 2018 ad valorem taxes. If the Bankruptcy Court determines that
the Debtor is responsible for such taxes (totaling $1,706,916.51), recoveries to general unsecured
creditors will be reduced because the Debtor will require additional funding to satisfy such taxes
and that funding will be netted against the Specified Distribution (as defined herein), thereby
reducing the amount of the Unsecured Creditor Distribution (as described in section IV.B.4.).


         E.      Claims Process and Bar Dates

        Pursuant to an order dated September 8, 2017 [D.I. 313], the Bankruptcy Court established
the following deadlines for filing Proofs of Claim in the Chapter 11 Case:

        October 25, 2017 (the “General Bar Date”) for all Claims, except as noted below;

        November 17, 2017 for government units holding Claims against the Debtor;

        for Claims amended or supplemented by amended schedules, the later of (a) the General
         Bar Date and (b) the date that is thirty (30) days after the date that notice of the applicable
         amendment to the Schedules is served on the claimant; and

        for any claims arising from or relating to the rejection of executory contracts or unexpired
         leases, in accordance with section 365 of the Bankruptcy Code and pursuant to an order of
         the Bankruptcy Court entered prior to the confirmation of the Plan (any such order, a
         “Rejection Order”), the later of (a) the General Bar Date and (b) the date that is thirty (30)
         days after the entry of the applicable Rejection Order.

        On January 24, 2018, the Debtor filed a motion seeking to establish a deadline for filing a
request for allowance of certain administrative expense claims arising during the period from the
Petition Date through and including January 31, 2018 [D.I. 491] (the “Administrative Expense
Claim Bar Date Motion”). On February 9, 2018, the Bankruptcy Court entered an Order [D.I. 507]
establishing March 26, 2018 at 4:00 p.m. (ET) as the deadline to file claims asserting
administrative expense priority under section 503(b) of the Bankruptcy Code (“Administrative

14
          As noted in section II.B. above, the Gwinnett County Tax Commissioner has filed two proofs of claim
related to 2017 ad valorem taxes in a combined amount of $783,911.03. In December 2017, the Gwinnett County
Tax Commissioner filed tax liens for the 2017 ad valorem taxes. These liens attach to the Equipment and form the
basis for the Secured Tax Claims (the Plan’s treatment of which is described in section IV.B.3.). Subsequent to
SQN and Wanxiang foreclosing on the Equipment, the Debtor received two 2018 ad valorem tax bills from the
Gwinnett County Tax Commissioner in a combined amount of $775,132.96 and two 2018 ad valorem tax bills from
the City of Norcross in the combined amount of $133,222.49. The 2018 ad valorem taxes arose on January 1, 2018,
and, therefore, were subject to the First Administrative Expense Claim Bar Date. The taxing authorities did not file
Administrative Expenses Claims by the First Administrative Expense Claims Bar Date, and, therefore, the Debtor
asserts such taxes are barred from being asserted against the Debtor’s estate. Nonetheless, the 2018 taxes also could
give rise to tax liens being filed against the Equipment.

                                                         19
6104222V.1
             Case 17-10837-KG         Doc 1088        Filed 03/08/19    Page 25 of 66



Expense Claims”), other than section 503(b)(9) claims, which arose during the period from the
Petition Date through and including January 31, 2018 (the “First Administrative Expense Claim
Bar Date”).

       The following types of Administrative Expense Claims were excepted from and were not
required to be filed by the First Administrative Expense Claim Bar Date:

       any Administrative Expense Claims that (a) have been previously paid by the Debtor in the
        ordinary course of business or otherwise (b) have been allowed by order of the Court;

       Administrative Expense Claims previously filed with the Claims Agent or the Court;

       Administrative Expense Claims held by a person or entity that has filed a motion requesting
        allowance of such Administrative Expense Claim prior to the filing of the Administrative
        Expense Claim Bar Date Motion;

       Administrative Expense Claims of any professional retained and employed by the Debtor
        or the Committee, pursuant to sections 327, 328, or 1103 of the Bankruptcy Code,
        including any ordinary course of business professionals retained, pursuant to an order of
        the Bankruptcy Court approving the employment of ordinary course business
        professionals, for compensation, indemnification, or reimbursement of costs and expenses
        relating to professional services performed and expenses incurred on and after the Petition
        Date;

       any claims by any member of the Committee for reimbursement of expenses incurred in
        connection with the member’s service on the Committee;

       any claims for fees payable to the Clerk of the Bankruptcy Court;

       any fees payable to the Office of the United States Trustee under 28 U.S.C. § 1930(a)(6)
        or accrued interest thereon arising under 31 U.S.C. § 3717;

       any claim held by the DIP Agent, or any DIP Lender; and

       Administrative Expense Claims arising after January 31, 2018.

         The Order setting the First Administrative Expense Claim Bar Date provided that “Any
person or entity purportedly holding an Administrative Expense Claim that is required to file a
Request for Payment, but fails to do so properly or timely in accordance with the Administrative
Expense Bar Date Order, shall not, absent further order of this Court, participate in any distribution
in this chapter 11 case on account of such alleged Administrative Expense Claim, or, in the event
that this case is converted, in any case under Chapter 7.” [D.I. 507].

         The Debtor provided notice of the deadlines above as required by their respective Orders.
The Debtor is in the process of reviewing the Proofs of Claims and Administrative Expense Claims
filed in the Chapter 11 Case.



                                                 20
6104222V.1
              Case 17-10837-KG           Doc 1088         Filed 03/08/19   Page 26 of 66



       F.      Exclusivity

        Section 1121(b) of the Bankruptcy Code provides for a period of 120 days after the
commencement of a Chapter 11 case during which time a debtor has the exclusive right to file a
plan of reorganization (the “Exclusive Plan Period”). In addition, section 1121(c)(3) of the
Bankruptcy Code provides that if a debtor files a plan within the Exclusive Plan Period, it has a
period of 180 days after commencement of the Chapter 11 case to obtain acceptances of such plan
(the “Exclusive Solicitation Period,” and together with the Exclusive Plan Period, the “Exclusive
Periods”). Pursuant to section 1121(d) of the Bankruptcy Code, the Bankruptcy Court may, upon
a showing of cause, extend the Exclusive Periods. On July 14, 2017, the Bankruptcy Court entered
an order extending the Exclusive Plan Period to December 13, 2017, and the Exclusive Solicitation
Period to February 11, 2018 [D.I. 240]. The Debtor filed a second motion to extend the Exclusive
Periods on December 13, 2017 [D.I. 425] (the “Second Exclusivity Extension Motion”). On
March 27, 2018, the Bankruptcy Court entered an order extending the Exclusive Plan Period to
through and including March 13, 2018 and the Exclusive Solicitation Period to May 12, 2018 [D.I.
602]. The Exclusive Periods expired thereafter.

       G.      Debtor’s Section 201 Petition and Other Trade Relief

         One of the conditions of the First DIP Facility was that Suniva prosecute a petition under
section 201 of the Trade Act of 1974, 19 U.S.C. § 2251 (“Section 201”). Whereas Chinese and
Taiwanese manufactured solar cells are subject to additional United States antidumping and/or
countervailing duty tariffs, solar cells manufactured elsewhere were not. It was solar cells
manufactured in southeast Asia, and included in solar modules or panels, that were flooding the
United States market, driving down prices. Domestic industries seriously injured or threatened
with serious injury by increased imports may petition the United States International Trade
Commission (the “USITC”) under Section 201 for import relief. After being petitioned, the
USITC determines whether an article is being imported in such increased quantities that it is a
substantial cause of serious injury, or threat thereof, to the United States industry producing an
article like or directly competitive with the imported article.

        On April 26, 2017, Suniva filed its Section 201 petition with the USITC (the “Trade Case”).
As a result of filing the Section 201 petition and completing other related tasks, the USITC
formally initiated the Trade Case on May 23, 2017. Thereafter, on September 22, 2017, the USITC
issued a unanimous decision determining that the increased imports of crystalline silicon
photovoltaic cells into the United States have caused serious injury to the domestic solar industry
(the “Injury Determination”).15 As a result of the favorable Injury Determination, the USITC
proceeded to the remedy phase of the Trade Case and held a public hearing on remedy on October
3, 2017. The USITC submitted its report containing its injury determination, remedy
recommendations, certain additional findings, and the basis for them to the President by November
13, 2017 (the “Remedy Recommendation”).16 Following the Remedy Recommendation, the
Office of the United States Trade Representative (the “USTR”), the federal agency responsible for
developing and recommending United States trade policy to the President, requested that the

15
        The USITC’s Injury Determination resulted from a 4-0 vote.
16
       The Remedy Recommendation was not unanimous. However, all of the USITC commissioners
recommended four years of tariffs on the import of solar cells and modules.

                                                     21
6104222V.1
                   Case 17-10837-KG             Doc 1088          Filed 03/08/19      Page 27 of 66



Debtor and other parties provide briefing on the Trade Case in connection with the Remedy
Recommendation. The Debtor and other parties fully complied with and provided the additional
briefing as requested. As part of its recommendation process, the USTR conducted a hearing on
the Trade Case on December 6, 2017. On January 22, 2018, the USTR announced the President’s
decision on the Trade Case, namely imposing safeguard tariffs on imported solar cells and modules
as follows: Year 1 – 30%; Year 2 – 25%; Year 3 – 20%; and Year 4 – 15%. The tariffs do not
apply to the first 2.5 gigawatts imported each year.

         Consistently with the announcement made by the Office of the U.S. Trade representative
on January 22, 2018,17 in February of 2018, the Debtor participated in a meeting that the USTR
convened with members of the domestic solar and the domestic polysilicon industries, at which
several issues were discussed, including the antidumping and countervailing duty orders on
Chinese and Taiwanese cells and modules, and the opportunity to settle those orders with a goal
of fair and sustainable trade throughout the domestic whole solar energy value chain, which would
benefit U.S. producers, workers, and consumers (the “AD/CVD Settlement”).

                                                            IV.

                                                      THE PLAN

THE FOLLOWING SUMMARY HIGHLIGHTS CERTAIN OF THE SUBSTANTIVE
PROVISIONS OF THE PLAN, AND IS NOT, NOR IS IT INTENDED TO BE, A COMPLETE
DESCRIPTION OR A SUBSTITUTE FOR A FULL AND COMPLETE REVIEW OF THE
PLAN. THE DEBTOR URGES ALL HOLDERS OF CLAIMS AND INTERESTS TO READ
AND STUDY CAREFULLY THE PLAN, A COPY OF WHICH IS ATTACHED HERETO AS
EXHIBIT A.

        A.          Summary of Classification of Claims and Interests

        All Claims and Interests, except Administrative Expense Claims and Priority Tax Claims,
are placed in the Classes set forth below. In accordance with section 1123(a)(1) of the Bankruptcy
Code, Administrative Expense Claims and Priority Tax Claims, as described in Article 2 of the
Plan, are not classified in the Plan. A Claim or Interest is classified in a particular Class only to
the extent that the Claim or Interest qualifies within the description of that Class and is classified
in other Classes to the extent that any remainder of the Claim or Interest qualifies within the
description of such other Classes.

       The following table designates the Classes of Claims against and Interests in the Debtor
and specifies which Classes are: (a) Impaired or Unimpaired under the Plan; (b) entitled to vote to
accept or reject the Plan in accordance with section 1126 of the Bankruptcy Code; and (c) deemed
to accept or deemed to reject the Plan:




17
             https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/january/president-trump-approves-
relief-us.

                                                            22
6104222V.1
             Case 17-10837-KG             Doc 1088     Filed 03/08/19   Page 28 of 66




     Class                        Claims                           Status               Voting Rights

 Class 1            Other Priority Claims                  Unimpaired             Not Entitled to Vote,
                                                                                  Deemed to Accept

 Class 2            Other Secured Claims                   Unimpaired             Not Entitled to Vote;
                                                                                  Deemed to Accept

 Class 3            Secured Tax Claims                     Impaired               Entitled to Vote

 Class 4            General Unsecured Claims               Impaired               Entitled to Vote

 Class 5            Convenience Claims                     Impaired               Entitled to Vote

 Class 6            510 Claims                             Impaired               Not Entitled to Vote;
                                                                                  Deemed to Reject

 Class 7            Interests in Suniva                    Impaired               Not Entitled to Vote;
                                                                                  Deemed to Reject

       B.     Treatment of Classified Claims and Interests

               1.        Class 1—Other Priority Claims.

                      i.     Description: Any Claim against the Debtor entitled to priority in
payment as specified in Bankruptcy Code section 507(a), other than an Administrative Expense
Claim, the LP DIP Claims, a Fee Claim, or a Priority Tax Claim.

                         ii.     Class 1 consists of Other Priority Claims.

                       iii.    Treatment: Except to the extent that a holder of an Allowed Other
Priority Claim agrees to a less favorable treatment, on the later of the Effective Date or ten (10)
Business Days after such Claim becomes an Allowed Other Priority Claim, in full satisfaction,
settlement, and release of, and in exchange for such Allowed Other Priority Claim, each holder of
an Allowed Other Priority Claim shall receive payment of such Allowed Claim in full in Cash.

                      iv.     Section 5.21 of the Plan provides the terms of the WARN Act
Settlement. Pursuant to the WARN Act Settlement, the WARN Act Class will receive cash in the
amount of the WARN Act Class Claim Initial Consideration, plus, if the Net Specified Proceeds
received by the Debtor or the Reorganized Debtor (or any successor or assigns) exceeds
$150,000,000.00, cash in the amount of the WARN Act Class Claim Contingent Consideration.
                             No later than ten (10) Business days after the Effective Date, the
Reorganized Debtor shall pay the WARN Act Class Claim Initial Consideration to counsel for the
for the WARN Act Class (“WARN Act Class Counsel”) via wire transfer, according to instructions
to be supplied by WARN Act Class Counsel.

                                 As of the Effective Date, members of the WARN Act Class shall be

                                                  23
6104222V.1
              Case 17-10837-KG            Doc 1088         Filed 03/08/19      Page 29 of 66



vested with the indefeasible right to receive their pro-rata share of the WARN Act Class Claim
Contingent Consideration. If conditions for payment of the WARN Act Class Claim Contingent
Consideration are satisfied, then, no later than thirty (30) days after receipt by the Reorganized
Debtor of the Specified Distribution, the Reorganized Debtor shall pay WARN Act Class Counsel
the WARN Act Class Claim Contingent Consideration.
                              Payments to WARN Act Class Counsel of the WARN Act Class
Claim Initial Consideration and the WARN Act Class Claim Contingent Consideration (if
conditions for payment of the WARN Act Class Claim Contingent Consideration are met) shall
satisfy any obligation the Debtor or Reorganized Debtor has on account of the WARN Act Class
Claim or WARN Act Class Action, including any costs or attorneys’ fees sought by the WARN
Act Class and/or the WARN Act Class Counsel. WARN Act Class Counsel shall retain a
settlement administrator who shall be responsible for preparing and mailing Pro-Rata distributions
of the WARN Act Class Initial Consideration and the WARN Act Class Claim Contingent
Consideration, along with IRS 1099 forms, as soon as reasonably possible to each member of the
WARN Act Class net of: (a) the Service Payments,18 from which no fees shall be withheld; and
(b) WARN Act Class Counsel’s fees, which shall be 33 1/3% of any distribution received (minus
the one-time Service Payments) under the WARN Act Class Settlement, plus WARN Act Class
Counsel’s out-of-pocket expenses, which shall include the fees and costs of the settlement
administrator, which fees and costs are projected to be no more than $15,000.
                           Within fifteen (15) Business Days of the Effective Date of the Plan,
the WARN Act Class representatives and the Reorganized Debtor shall execute and file a dismissal
with prejudice of the WARN Act Class Action.
                              The WARN Act Class Claim shall be Allowed as an Other Priority
Claim in the amount of $2,447,000.00 pursuant to Section 507(a)(4) of the Bankruptcy Code
without the need for such WARN Act Class Counsel or any member of the WARN Act Class to
take any further action to seek allowance of such claim. The Allowed WARN Act Class Claim
shall be entitled only to the WARN Act Class Claim Initial Consideration and the WARN Act
Class Claim Contingent Consideration (if any) as set forth in Section 5.21 of the Plan. The
allowance of the WARN Act Class Claim shall serve to nullify and void any and all claims
previously filed by members of the WARN Act Class on account of any purported obligations of
the Debtor under the WARN Act. The Debtor or Reorganized Debtor and the Claims Agent shall
be authorized to take all necessary actions to expunge from the claims register any and all such
voided and nullified claims.
                 2.      Class 2—Other Secured Claims.

                         i.       Description: Any secured claim that is not a Secured Claim.

                         ii.      Class 2 consists of the Other Secured Claims, if any.

                       iii.  Treatment: Except as noted herein, unless otherwise agreed to by
the holder of an allowed Secured Claim, on the Effective Date, each holder of an allowed Secured
Claim shall receive, at the option of the Debtor, with the consent of the Equity Purchaser, (i)

18
        The term Service Payments means one-time payments of $3,500 each to the WARN Act Class
Representatives for their service to the WARN Act Class in this Chapter 11 Case and the WARN Act Class Action.

                                                      24
6104222V.1
             Case 17-10837-KG         Doc 1088        Filed 03/08/19    Page 30 of 66



payment by the Reorganized Debtor in full in cash, (ii) reinstatement of the legal, equitable and
contractual rights of the holder relating to such Secured Claim, (iii) delivery of the Collateral
securing such Secured Claim or (iv) treatment in any other manner so that such Secured Claim
shall otherwise be rendered unimpaired.

                        iv.     The United States Department of Energy (the “DOE”) filed a proof
of claim [Claims Register No. 50] (the “DOE Claim”) asserting an interest in certain property
acquired pursuant to US Government Award # DE-EE 0006352 and US Government Award # DE-
EE0006815 (the “DOE Awards”), in addition to asserting a claim for amounts allegedly overbilled
by the Debtor under the DOE Awards. In its proof of claim, the DOE asserts that Suniva purchased
three pieces of equipment with proceeds of the DOE awards, including: (i) Meyer Burger MAiA
PECVD, Serial Number 28167; (ii) Jonas and Redmann wafer handling unit for MAiA PECVD,
Serial Number 500 100 2652; and (iii) Tempress Low Pressure Chemical Vapor Deposition
furnace, Tempress Model Number TS-1254 RH Serial Number 15-G-950. On May 29, 2018, SQN
acquired the Meyer Burger and Jonas and Redmann equipment through its credit bid at its
foreclosure sale. The Debtor still owns the Tempress equipment. The DOE Claim with respect to
DOE’s interest in property acquired pursuant to DOE Awards, if any, and any liens securing it that
attach to assets of the Debtor are unaffected by the Plan and shall be reinstated in full. The portion
of the DOE Claim relating to asserted alleged overbilling by the Debtor under the DOE Awards
shall be treated as a Class 4 - General Unsecured Claim to the extent allowed.
               3.      Class 3—Secured Tax Claims.

                      i.    Description:    Claims filed by the Gwinnett County Tax
Commissioner for prepetition personal property taxes in the amounts of $674,777.53 [Claims
Register No. 58] and $109,133.50 [Claims Register No. 59] (the “Secured Tax Claims”).

                       ii.     Class 3 consists of the Secured Tax Claims.

                       iii.    Treatment: Pursuant to section 502(b)(3) of the Bankruptcy Code,
the Secured Tax Claims are non-recourse claims that are fully-secured by statutory, first-priority
liens on equipment owned by the Debtor on the Petition Date having an aggregate value in excess
of the Secured Tax Claims. These liens shall be unaffected by the Plan and shall be retained by
the holder of the Secured Tax Claims notwithstanding the confirmation of the Plan. In full
satisfaction and discharge of the Secured Tax Claims, the holder of the Secured Tax Claims shall
have recourse to its collateral through the enforcement of its liens pursuant to Georgia law after
the Effective Date, and the Debtor shall not restrict the holder’s access to its collateral. To the
extent, if any, any stay of enforcement of these liens is in effect as of the Effective Date as a
consequence of the pendency of the Chapter 11 Case, such stay shall be lifted on the Effective
Date in accordance with the terms of the Confirmation Order.

               4.      Class 4—General Unsecured Claims.

                      i.     Description: Any unsecured Claim against the Debtor not entitled
to priority in payment as specified in Bankruptcy Code section 507(a), except for Convenience
Claims, 510 Claims, including Claims arising out of the rejection of Executory Contracts and
Unexpired Leases.


                                                 25
6104222V.1
             Case 17-10837-KG         Doc 1088        Filed 03/08/19   Page 31 of 66



                       ii.     Classification: Class 4 consists of the General Unsecured Claims.

                       iii.  Treatment: Except to the extent that a holder of an Allowed General
Unsecured Claim agrees to a less favorable treatment or elects to be treated as a holder of a
Convenience Claim, in accordance with Section 5.20 of the Plan, in full satisfaction, settlement,
and release of, and in exchange for such Allowed General Unsecured Claim, each holder of an
Allowed General Unsecured Claim shall receive its Pro-Rata share of the Unsecured Creditor
Distribution.

                               The term Unsecured Creditor Distribution means the right to a
portion of the Net Specified Proceeds received by the Debtor or the Reorganized Debtor (or any
successors or assigns), as follows: (i) 3% of any Net Specified Proceeds up to $150,000,000.00;
(ii) 5% of any Net Specified Proceeds from $150,000,000.01 to $175,000,000.00; (iii) 10% of any
Net Specified Proceeds from $175,000,000.01 to $200,000,000.00; (iv) 15% of any Net Specified
Proceeds from $200,000,000.01 to $225,000,000.00; (v) 50% of any Net Specified Proceeds from
$225,000,000.01 to $250,000,000.00; (vi) 66.5% of any Net Specified Proceeds from
$250,000,000.01 to $300,000,000.00; and (vii) 15% of any Net Specified Proceeds above
300,000,000.01.
                                The term Net Specified Proceeds means the Specified Distribution,
net of any (i) government-related liabilities including but not limited to expected taxes, including
those calculated or incurred (a) at the Reorganized Debtor corporate level (if the Reorganized
Debtor is a corporation or other taxable entity) at the highest marginal tax rate for such applicable
entity, and (b) at the limited partner/owner level, in respect of any limited partner or any other
person or entity having any economic or ownership interest, whether direct or indirect, in the
Reorganized Debtor or in any direct or indirect parent company of the Reorganized Debtor (at the
highest marginal tax rate applicable to an individual resident in New York City), as well as any
other taxes, obligations, contractual or otherwise, required to be incurred as condition to a
Specified Distribution (for example: sums to reinvest in capital assets; to hire workers; to start-up
operations; or similar costs); provided that the Net Specified Proceeds will be increased or
decreased promptly following payment of any such expected corporate level taxes referred to in
clause (a) above in this paragraph by the amount, if any, that such expected taxes exceeded or
underestimated the actual taxes paid by the Reorganized Debtor, (ii) incentives (including those
granted to the Norcross Landlord) subject to a cap of $12,500,000.00, and (iii) consulting,
accounting, legal fees, and other expenses incurred by the Equity Purchaser and/or the Debtor
relating to the pursuit of the Specified Distribution, subject to a cap of $10,000,000.00.
                              There is no guaranty that the Debtor will receive a Specified
Distribution of any amount or that a Specified Distribution will occur within a certain period. In
other words, the Debtor may never receive a Specified Distribution, and even if it does receive a
Specified Distribution, it may be several years from now. Due to the fact that there is no cap on
the government-related liabilities that will be netted against the Specified Distribution, it is
impossible to estimate the size of the Unsecured Creditor Distribution based solely on the size of
the Specified Distribution, as the amount of such government-related liabilities is unknown.
Similarly, it is impossible to determine the amounts of incentives that may be conditions for
receiving the Specified Distribution or the amounts of expenses that might be incurred by the
Equity Purchaser and/or the Debtor. (Unlike the government liabilities, the amounts of incentives
and expenses that may be netted against the Specified Distribution are capped at $12,500,000 and

                                                 26
6104222V.1
               Case 17-10837-KG              Doc 1088         Filed 03/08/19        Page 32 of 66



$10,000,000, respectively.) Furthermore, the Debtor is not able to estimate the likely size of the
Specified Distribution. What is known is that if the Debtor does not receive the Specified
Distribution, then there is no chance of an Unsecured Creditor Distribution.
                                The term Specified Distribution means any distribution of pooled
funds collected through any imposition of federal duties pursuant to CSPV AD/CVD 119 and CSPV
AD/CVD 220 and any settlement related thereto that is paid to the Debtor or the Reorganized
Debtor (or any successors or assigns).21 Any settlement of CSPV AD/CVD 1 and CSPV AD/CVD
2 is within the discretion of the United States government.
                              By way of example, if the Reorganized Debtor receives a Specified
Distribution of $55 million, and the Specified Distribution is conditioned upon the Reorganized
Debtor providing $3 million in incentives, and the Reorganized Debtor has spent $2 million in
consulting, accounting, and legal fees pursuing the Specified Distribution, the Net Specified
Distribution will be $50 million. In such a scenario, the Unsecured Creditor Distribution will be
$1,500,000. Such a distribution would represent a return to General Unsecured Creditors of
approximately 3% (assuming all filed Class 4 General Unsecured Claims are Allowed Claims).22
                               The foregoing example is provided merely to show how the
Unsecured Creditor Distribution would be calculated assuming certain variables. It is not meant
to imply this example reflects a likely outcome or that this example reflects an outcome that is any
more likely to happen than any other potential outcome with respect to the Specified Distribution.
                     iv.     Subject to certain conditions set for the in the Plan, the SQN
Deficiency Claim shall be an Allowed Class 4 General Unsecured Claim in the amount of
$33,750,000.00, unless the holder of such claim agrees to reduce such amount.

                               On the Effective Date, unless otherwise agreed to by a holder of an
allowed SQN Deficiency Claim, each holder of an allowed SQN Deficiency Claim shall receive
its pro rata share of the Unsecured Creditor Distribution; provided, however, that holders of SQN
Deficiency Claims shall release such claims in the event that the Reorganized Debtor or the Equity
Purchaser exercises the Purchase Option or the Extension Option (as defined in the Settlement

19
         The term CSPV AD/CVD 1 means collectively, (i) that certain antidumping/countervailing duty
investigation and determination A-570-979 (Crystalline Silicon Photovoltaic Cells, Whether Or Not Assembled Into
Modules from the People’s Republic of China) and (ii) that certain antidumping/countervailing duty investigation
and determination C-570-980 (Crystalline Silicon Photovoltaic Cells; Whether Or Not Assembled Into Modules
from the People’s Republic of China).
20
         The term CSPV AD/CVD 2 means collectively, (i) that certain antidumping/countervailing duty
investigation and determination A-570-010 (Crystalline Silicon Photovoltaic Products from the People’s Republic of
China), (ii) that certain antidumping/countervailing duty investigation and determination C 570-011 (Crystalline
Silicon Photovoltaic Products from the People’s Republic of China) and (iii) that certain antidumping/countervailing
duty investigation and determination A-583-853 (Crystalline Silicon Photovoltaic Products from Taiwan).
21
         Under the terms of the Court’s orders approving the LP Secured DIP Motion and the LP Unsecured DIP
Motion, “[a]ny right of the United States to assert a claim for set off against the proceeds of the [AD/CVD
Settlement] is preserved, and the right of any party to contest that the United States has a valid right of set off
against the proceeds of the [AD/CVD Settlement] is preserved.”
22
          The Settlement Agreement provides SQN and Wanxiang shall not be entitled to a distribution on account of
their respective deficiency claims. Therefore, such claims do not dilute the distributions to other holders of Allowed
Class 4 General Unsecured Claims.

                                                         27
6104222V.1
             Case 17-10837-KG         Doc 1088       Filed 03/08/19    Page 33 of 66



Agreement) (whichever is earlier) in accordance with the terms of the Settlement Agreement, and
upon such release, holders of SQN Deficiency Claims (or any subsequent transferee) shall not be
entitled to any distribution (whether from the Debtor, the Reorganized Debtor or the Equity
Purchaser) to be made on account of SQN Deficiency Claims, or any security, financial instrument
or entitlement received as consideration for SQN Deficiency Claims.
                      v.      Subject to certain conditions set for the in the Plan, the WX
Deficiency Claim shall be an Allowed Class 4 General Unsecured Claim in an amount to be agreed
upon pursuant to the terms of the Settlement Agreement, which claim is estimated to be
approximately $10,500,000.

                              On the Effective Date, unless otherwise agreed to by a holder of an
allowed WX Deficiency Claim, each holder of an allowed WX Deficiency Claim shall receive its
pro rata share of the Unsecured Creditor Distribution; provided, however, that holders of WX
Deficiency Claims shall release such claims in the event that the Reorganized Debtor or the Equity
Purchaser exercises the Purchase Option or the Extension Option (as defined in the Settlement
Agreement) (whichever is earlier) in accordance with the terms of the Settlement Agreement, and
upon such release, holders of WX Deficiency Claims (or any subsequent transferee) shall not be
entitled to any distribution (whether from the Debtor, the Reorganized Debtor or the Equity
Purchaser) to be made on account of WX Deficiency Claims, or any security, financial instrument
or entitlement received as consideration for WX Deficiency Claims.
               5.      Class 5—Convenience Claims.

                        i.     Description: any Claim that would otherwise be a General
Unsecured Claim and that is (i) greater than $0 and less than or equal to $25,000.00 in amount or
(ii) greater than $25,000.00 and irrevocably reduced to $25,000.00, at the election of the holder of
the Claim as evidenced on the ballot submitted by such holder; provided, however, that (i) a
General Unsecured Claim (or multiple Claims held by the same holder) may not be subdivided
into multiple Claims of $25,000.00 or less for purposes of receiving treatment as a Convenience
Claim and (ii) no Convenience Claim shall exceed the Allowed Claim amount of $25,000.00.

                       ii.    Classification: Class 5 consists of the Convenience Claims.

                       iii.    Treatment: Except to the extent that a holder of an Allowed
Convenience Claim agrees to a less favorable treatment, as soon as reasonably practicable after
such Claim is Allowed, each holder of an Allowed Convenience Claim shall receive from the Plan
Administrator, in full satisfaction, settlement, release and discharge of, and in exchange for such
Convenience Claim, its Pro-Rata share of $150,000.

               6.      Class 6—510 Claims.

                     i.     Description: Claims against the Debtor that are subordinated
pursuant to Bankruptcy Code section 510(b) or (c).

                       ii.    Classification: Class 6 consists of the 510 Claims, if any, against the
Debtor.

                       iii.   Treatment: There shall be no distribution to the holders of 510

                                                28
6104222V.1
             Case 17-10837-KG         Doc 1088       Filed 03/08/19     Page 34 of 66



Claims on account of such Claims.

               7.      Class 7—Interests.

                       i.    Description: An ownership interest in the Debtor, represented by
shares of common or preferred stock or any other instrument, whether or not certificated,
transferable, voting or denominated “stock” or a similar equity security, or any option, warrant
(including any DIP Lender Warrant), or right, contractual or otherwise, to acquire any such
ownership interest

                       ii.    Classification: Class 7 consists of all Interests.

                      iii.    Treatment: On the Effective Date, all Interests shall be deemed
canceled and extinguished and shall be of no further force and effect, whether surrendered for
cancelation or otherwise, and there shall be no distribution to the holders of Interests on account
of such Interests.

    THE DEBTOR BELIEVES THAT THE PLAN PROVIDES THE BEST
RECOVERIES POSSIBLE FOR HOLDERS OF CLAIMS AGAINST THE DEBTOR AND
THUS STRONGLY RECOMMEND THAT YOU VOTE TO ACCEPT THE PLAN.

    NOTHING IN THE DISCLOSURE STATEMENT SHALL AFFECT THE RIGHTS
OF THE DEBTOR, THE REORGANIZED DEBTOR, OR THE PLAN
ADMINISTRATOR, AS APPLICABLE, TO OBJECT TO ANY PROOF OF CLAIM OR
PROOF OF INTEREST ON ANY GROUND OR FOR ANY PURPOSE, INCLUDING IN
ACCORDANCE WITH THE PROCEDURES SET FORTH IN THE PLAN.

       C.     Treatment of Unclassified Claims

               1.      Administrative Expense Claims

                         i.    Administrative Expense Claims in General - Except to the extent
that a holder of an Allowed Administrative Expense Claim agrees to a less favorable treatment,
and subject to 10.2.7 of the Plan, on the later of 30 days after the Effective Date or 30 days after
such Claim becomes an Allowed Claim, in full satisfaction, settlement, and release of, and in
exchange for such Claim, each holder of an Allowed Administrative Expense Claim shall receive
(a) payment of such Administrative Expense Claim in full in Cash by the Reorganized Debtor or
(b) other treatment consistent with Bankruptcy Code section 1129(a)(9); provided, however, that
Allowed Administrative Expense Claims representing liabilities incurred in the ordinary course of
business by the Debtor may be paid by the Debtor or Reorganized Debtor in the ordinary course
of business, consistent with past practice and in accordance with the terms and subject to the
conditions of any orders or agreements governing, instruments evidencing, or other documents
relating to such liabilities.

                       ii.     Statutory Fees - All fees payable pursuant to 28 U.S.C. § 1930 after
the Effective Date will be paid by the Reorganized Debtor in accordance therewith until the earlier
of the conversion or dismissal of the Chapter 11 Case under section 1112 of the Bankruptcy Code
or the closing of the Chapter 11 Case pursuant to section 350(a) of the Bankruptcy Code.

                                                29
6104222V.1
             Case 17-10837-KG     Doc 1088        Filed 03/08/19   Page 35 of 66



                    iii.   First DIP Facility Claims.

                           (a)      The First DIP Facility Claims shall be an Allowed Claim in
                    the amount of $10,570,120.60 plus the amount of interest and fees accrued
                    under the First DIP Credit Documents.

                          (b)      On the Effective Date, Lion Point will contribute the First
                    DIP Facility Claims to the Equity Purchaser in exchange for a pro rata share
                    in membership interests in the Equity Purchaser on the Effective Date.

                            (c)     Upon the making of such contribution, all Liens and security
                    interests granted to secure such obligations shall be terminated and
                    immediately released, and the holder of such Allowed Claim shall execute
                    and deliver to the Reorganized Debtor such instruments of release,
                    satisfaction, and/or assignments (in recordable form) as may be reasonably
                    requested by the Reorganized Debtor.

                    iv.    LP Secured DIP Facility Claims.

                           (a)    The LP Secured DIP Facility Claims shall be an Allowed
                    Claim in the amount of $1,999,605.00 plus the amount of interest and fees
                    accrued under the LP Secured DIP Credit Documents.

                            (b)    On the Effective Date, Lion Point will contribute the LP
                    Secured DIP Facility Claims to the Equity Purchaser in exchange for a pro
                    rata share in membership interests in the Equity Purchaser on the Effective
                    Date

                            (c)     Upon the making of such contribution, all Liens and security
                    interests granted to secure such obligations shall be terminated and
                    immediately released, and the holder of such Allowed Claim shall execute
                    and deliver to the Reorganized Debtor such instruments of release,
                    satisfaction, and/or assignments (in recordable form) as may be reasonably
                    requested by the Reorganized Debtor.

                    v.     LP Unsecured DIP Facility Claims.

                           (a)    The LP Unsecured DIP Facility Claims shall be an Allowed
                    Claim in the amount of $2,172,762.00 plus the amount of interest and fees
                    accrued under the LP Unsecured DIP Credit Documents.

                            (b)    On the Effective Date, Lion Point will contribute the LP
                    Unsecured DIP Facility Claims to the Equity Purchaser in exchange for a
                    pro rata share in membership interests in the Equity Purchaser on the
                    Effective Date.

                          (c)     Upon the making of such contribution, the LP Unsecured
                    DIP Facility Claims shall be immediately released, and the holder of such

                                             30
6104222V.1
               Case 17-10837-KG             Doc 1088         Filed 03/08/19       Page 36 of 66



                          Allowed Claim shall execute and deliver to the Reorganized Debtor such
                          instruments of release, satisfaction, and/or assignments (in recordable form)
                          as may be reasonably requested by the Reorganized Debtor.23

                       vi.    Fee Claims - All Allowed Fee Claims shall be paid in full in Cash
in such amounts as are approved by the Bankruptcy Court upon the later of (x) the Effective Date,
and (y) ten (10) Business Days after the date upon which the order relating to the allowance of any
such Fee Claim is entered. On the Effective Date, the Debtor shall pay to Debtor’s counsel Cash
in an amount equal to all accrued but unpaid Fee Claims as of the Effective Date (including all
amounts reasonably estimated by any Professional Person), which Cash shall be held in an attorney
trust account by Debtor’s counsel and shall be disbursed solely to the holders of Allowed Fee
Claims pursuant to an Order of the Bankruptcy Court with the remainder to be reserved until Fee
Claims either have been determined to be Allowed Fee Claims and paid in full or Disallowed Fee
Claims by Final Order in which case Debtor’s counsel shall return to the Reorganized Debtor the
amounts related to the Disallowed Fee Claims.

                       Any Professional Person seeking allowance of a Fee Claim must file and
serve on the Debtor or the Reorganized Debtor, the Committee, Lion Point, the U.S. Trustee and
any other Person entitled to notice pursuant to Bankruptcy Rule 2002 of an application for final
allowance of compensation for services rendered and reimbursement of expenses incurred prior to
the Effective Date and in connection with the preparation and prosecution of such final application
no later than twenty (20) days after the Effective Date; provided, however, that the Debtor or
Reorganized Debtor, as applicable, shall pay retained professionals of the Debtor or Reorganized
Debtor in the ordinary course of business for any work performed on and after the Effective Date
in furtherance of the Plan or as authorized hereunder. Objections to such Fee Claims, if any, must
be filed and served no later than forty-five (45) days after the Effective Date.

                      vii.    Bar Dates for Administrative Expense Claims – As discussed
above, the Bankruptcy Court entered an Order [D.I. 507] establishing the First Administrative
Expense Claim Bar Date of March 28, 2018 for certain Administrative Expense Claims that arose
during the period from the Petition Date through and including January 31, 2018.

                      Except as otherwise provided in the Plan, requests for payment of
Administrative Expense Claims that were not required to be filed by the First Administrative
Expense Claim Bar Date and that are not: (a) 503(b)(9) Claim; (b) an Administrative Expense
Claim that has become an Allowed Administrative Expense Claim on or before the Effective Date;
(c) an Administrative Expense Claim for an expense or liability incurred and paid on or before the
Effective Date in the ordinary course of business by the Debtor; (d) an Administrative Expense
Claim on account of fees and expenses incurred on or after the Petition Date by ordinary course
professionals retained by the Debtor pursuant to an order of the Bankruptcy Court; or (e) an
Administrative Expense Claim arising out of the employment by the Debtor of an individual in the
ordinary course of business from and after the Petition Date, but only to the extent that such
Administrative Expense Claim is solely for outstanding wages, commissions, accrued benefits, or
reimbursement of business expenses); must be filed on the Debtor by the Second Administrative

23
         Lion Point shall receive 100% of the membership interests in the Equity Purchaser in exchange for (i)
contributing the LP DIP Facility Claims to the Equity Purchaser, and (ii) the Cash Purchase Price.

                                                        31
6104222V.1
             Case 17-10837-KG          Doc 1088        Filed 03/08/19    Page 37 of 66



Expense Claim Bar Date, which is forty-five (45) days after the Effective Date.

                     Holders of Administrative Expense Claims not subject to the First
Administrative Expense Claim Bar Date that fail to file a request for payment of an
Administrative Expense Claim by the Second Administrative Expense Claim Bar Date if
such Holder is required to do so pursuant to the Plan, shall be forever barred, estopped, and
enjoined from asserting such Administrative Expense Claim against the Debtor or its
property and such Administrative Expense Claims shall be disallowed in full as of the
Effective Date.

                2.       Priority Tax Claims – Except to the extent that the Debtor or the
Reorganized Debtor, as applicable, and the holder of an Allowed Priority Tax Claim otherwise
agree, on the later of the Effective Date or ten (10) Business Days after such Claim becomes an
Allowed Claim, in full satisfaction, settlement, and release of, and in exchange for such Claim,
each holder of an Allowed Priority Tax Claim shall receive, in the Debtor’s discretion, on account
of such Claim: (a) Cash in an amount equal to the amount of such Allowed Priority Tax Claim;
or (b) deferred Cash payments following the Effective Date over a period ending not later than
five (5) years after the Petition Date, in an aggregate amount equal to the amount of such Allowed
Priority Tax Claim. To the extent any Allowed Priority Tax Claim is not due and owing on the
Effective Date, such Allowed Claim shall be paid in full in Cash in the ordinary course of business
in accordance with the terms of any agreement between the applicable Reorganized Debtor and
the holder of such Allowed Claim or otherwise in accordance with applicable non-bankruptcy law.

       D.      Treatment of Executory Contracts and Unexpired Leases

               1.      General Treatment

        Effective as of the Effective Date, all Executory Contracts and Unexpired Leases are
hereby rejected, except for an Executory Contract or Unexpired Lease that (i) has previously been
assumed or rejected pursuant to a Final Order of the Bankruptcy Court, (ii) is specifically
designated as an Executory Contract or Unexpired Lease to be assumed on the Schedule of
Assumed Contracts and Leases or is otherwise expressly assumed pursuant to the Plan, (iii) is the
subject of a separate assumption motion filed by the Debtor or Reorganized Debtor (in either case
with the consent of the Equity Purchaser) under section 365 of the Bankruptcy Code, or (iv) is the
subject of a pending objection regarding a Cure Dispute.

        Subject to resolution of any Cure Dispute, any monetary amounts by which any Executory
Contract and Unexpired Lease to be assumed hereunder is in default shall be satisfied pursuant to
Bankruptcy Code section 365(b)(1), by payment of the Cure Amount in Cash on the Effective Date
or on such other terms as the parties to such Executory Contract or Unexpired Lease may agree.

        Assumption and assignment of any Executory Contract or Unexpired Lease pursuant to the
Plan, or otherwise, shall result in the full release and satisfaction of any Claims or defaults, subject
to satisfaction of the Cure Amount, whether monetary or nonmonetary, including defaults of
provisions restricting the change in control or ownership interest composition or other bankruptcy-
related defaults, arising under any Executory Contract or Unexpired Lease at any time before the
effective date of assumption and/or assignment. Any proofs of claim filed with respect to an

                                                  32
6104222V.1
             Case 17-10837-KG          Doc 1088        Filed 03/08/19    Page 38 of 66



Executory Contract or Unexpired Lease that has been assumed shall be deemed disallowed and
expunged, without further notice to or action, order or approval of the Bankruptcy Court or any
other entity.

               2.      Cure Disputes

       The Debtor shall file, as part of the Plan Supplement, the Schedule of Assumed Contracts
and Leases and shall serve, not less than twenty (20) days prior to the commencement of the
Confirmation Hearing, a notice on parties to Executory Contracts and Unexpired Leases to be
assumed reflecting the Debtor’s intention to assume the contract or lease in connection with the
Plan and, where applicable, setting forth the proposed Cure Amount (if any). The proposed Cure
Amount for any Executory Contract or Unexpired Lease not listed on the schedule shall be $0.00.

        To the extent that a Cure Dispute is asserted in an objection filed not less than ten (10) days
prior to the commencement of the Confirmation Hearing and properly served on the Debtor, such
Cure Dispute shall be scheduled for a hearing by the Bankruptcy Court. Following resolution of a
Cure Dispute by Final Order of the Bankruptcy Court, the applicable Executory Contract or
Unexpired Lease shall be deemed assumed effective as of the Effective Date, provided that the
Debtor, with the consent of the Equity Purchaser and the Committee, reserve the right to reject any
Executory Contract or Unexpired Lease following entry of a Final Order of the Bankruptcy Court
resolving the applicable Cure Dispute by filing a notice indicating such rejection within ten (10)
Business Days of the entry of such Final Order.

         To the extent that an objection is not timely filed and properly served on the Debtor with
respect to a Cure Dispute, then the counterparty to the applicable Executory Contract or Unexpired
Lease shall be deemed to have assented to (a) the Cure Amount proposed by the Debtor and (b) the
assumption of such contract or lease, notwithstanding any provision thereof that (i) prohibits,
restricts or conditions the transfer or assignment of such contract or lease, or (ii) terminates or
permits the termination of a contract as a result of any direct or indirect transfer or assignment of
the rights of the Debtor under such contract or a change in the ownership or control as
contemplated by the Plan, and shall forever be barred and enjoined from asserting such objection
against the Debtor or terminated or modifying such contract on account of transactions
contemplated by the Plan.

        Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise will result in the full release and satisfaction of any Claims or defaults, whether monetary
or nonmonetary, including defaults of provisions restricting the change in control or ownership
interest composition or other bankruptcy-related defaults, arising under any assumed Executory
Contract or Unexpired Lease at any time prior to the effective date of assumption. Any Proofs of
Claim filed with respect to an Executory Contract or Unexpired Lease that has been assumed will
be deemed disallowed and expunged without further notice to or action, order or approval of the
Bankruptcy Court.

               3.      Claims Based on Rejection of Executory Contracts and Unexpired Leases

       All Claims arising from the rejection of Executory Contracts or Unexpired Leases must be
filed with the Claims Agent according to the procedures established for the filing of proofs of


                                                  33
6104222V.1
             Case 17-10837-KG         Doc 1088        Filed 03/08/19    Page 39 of 66



claim or before the later of (i) the applicable Bar Date, (ii) thirty (30) days after the entry of the
order approving the rejection of such Executory Contract or Unexpired Lease, and (iii) if such
Executory Contract is rejected pursuant to the Plan, thirty (30) days after the Effective Date. All
Claims arising from the rejection of Executory Contracts or Unexpired Leases that are evidenced
by a timely filed proof of claim will be treated as a Class 4 Claim, and any objections to such
Claims shall be served and filed on or before the later of (a) the date that is 180 days after the
Effective Date, or (b) such other deadline set by the Bankruptcy Court or by consent of the
applicable parties. Upon receipt of the Plan Distribution provided in Section 7.3 of the Plan, all
such Claims shall be satisfied, settled, and released as of the Effective Date, and shall not be
enforceable against the Debtor, the Estates, the Reorganized Debtor, or their respective properties
or interests in property.

       Any Person that is required to file a proof of claim arising from the rejection of an
Executory Contract or Unexpired Lease that fails timely to do so shall be forever barred, estopped
and enjoined from asserting such Claim, and such Claim shall not be enforceable, against the
Debtor, the Estate, the Reorganized Debtor, or its respective properties or interests in property,
unless otherwise ordered by the Bankruptcy Court or as otherwise provided herein.

       E.     Cancellation of Securities and Instruments

        On the Effective Date, except as otherwise specifically provided for in the Plan, (a) the
obligations of the Debtor under the documents related to the LP DIP Claims and any certificate,
share, note, bond, indenture, purchase right, option, warrant or other instrument or document
directly or indirectly evidencing or creating any indebtedness or obligation of or ownership interest
in the Debtor giving rise to any Claim or Interest (except such certificates, notes, or other
instruments or documents evidencing indebtedness or obligations of the Debtor that are
specifically reinstated pursuant to the Plan), shall be cancelled as to the Debtor, and the
Reorganized Debtor shall not have any continuing obligations thereunder and (b) the obligations
of the Debtor pursuant, relating, or pertaining to any agreements, indentures, certificates of
designation, bylaws or certificate or articles of incorporation or similar documents governing the
shares, certificates, notes, bonds, purchase rights, options, warrants, or other instruments or
documents evidencing or creating any indebtedness or obligation of the Debtor (except such
agreements, certificates, notes, or other instruments evidencing indebtedness or obligations of the
Debtor that are specifically reinstated or assumed pursuant to the Plan) shall be released and
discharged.

       F.     Management Incentive Plan

       The New Board (as defined herein) may, in its sole discretion, adopt a Management
Incentive Plan following the Effective Date, the terms of which would be determined by the New
Board. The New Board shall, in its sole discretion, determine any allocations with respect to
awards under the Management Incentive Plan.

       G.     Establishment of a Plan Administrator

        On the Effective Date, a Plan Administrator shall be appointed and take effect pursuant to
the terms of the Plan Administrator Agreement. The Plan Administrator shall, in accordance with


                                                 34
6104222V.1
             Case 17-10837-KG         Doc 1088        Filed 03/08/19    Page 40 of 66



the Plan Administrator Agreement, be empowered to (i) effect all actions and execute all
agreements, instruments, and other documents necessary to perform its duties under the Plan; (ii)
object to and to otherwise resolve and settle Convenience Claims and General Unsecured Claims
as appropriate;(iii) make distributions to holders of Allowed Convenience Claims and Allowed
General Unsecured Claims as provided for in the Plan; (iv) enforce the rights of Holders of
Allowed General Unsecured Claims to receive the Unsecured Creditor Distribution in accordance
with the Plan (including any additional amounts attributable to the Unsecured Creditor Distribution
as a result of an adjustment to Net Specified Proceeds); (v) employ professionals to represent it
with respect to its responsibilities; and (vi) exercise such other powers as deemed by the Plan
Administrator to be necessary and proper to implement the provisions of the Plan. All
compensation for the Plan Administrator will be paid from the Plan Administrator Account, and
except as otherwise provided in the Plan Administrator Agreement, shall not exceed the Plan
Administrator Budget, in accordance with the Plan and the Plan Administrator Agreement. The
rights, duties and responsibilities of the Plan Administrator under the Plan are specified in the Plan
Administrator Agreement, a copy of which is substantially in the form contained in the Plan
Supplement.

       H.     Estate Causes of Action

       The Reorganized Debtor is generally retaining all Causes of Action belonging to the Debtor
except for Avoidance Actions and Causes of Action released under the Plan.

       I.     Releases and Exculpations

        The Plan will provide for standard releases and exculpations of the Debtor and Reorganized
Debtor, the Chief Restructuring Officer, the Committee and its members, Lion Point, the Equity
Purchaser, SQN and Wanxiang, as well as each of their respective advisors, to the extent permitted
by law. For the avoidance of doubt, except for the releases by and among the Released Parties and
exculpation of the Exculpated Parties, the Plan will not provide for third-party releases, including
releases for the benefit of the Debtor’s shareholders and directors and officers.

       J.     Indemnification Provisions and D&O Liability Insurance

       Notwithstanding anything to the contrary in the Plan, as of the Effective Date, all
Indemnification Provisions belonging or owed to directors, officers and employees of the Debtor
except for Indemnification Provisions under the Aurora Retention Order shall be deemed to be,
and shall be treated as though they are, executory contracts that are rejected pursuant to Bankruptcy
Code section 365 under the Plan.

        Neither the Debtor, nor the Reorganized Debtor (after the Effective Date), shall let lapse,
terminate, or otherwise reduce, modify or restrict in any way, the coverage under any D&O
Liability Insurance Policy (including tail coverage liability insurance) in effect as of the Petition
Date, solely as it relates to covered claims under such policy that arose prior to the Petition Date

       K.     Miscellaneous Provisions

        Articles 12 and 13 of the Plan contain several miscellaneous provisions, including: (i) the
retention of jurisdiction by the Bankruptcy Court over certain matters following the Confirmation

                                                 35
6104222V.1
                 Case 17-10837-KG      Doc 1088        Filed 03/08/19   Page 41 of 66



Date; (ii) the dissolution of the Committee; and (iii) modifications of the Plan. Additionally,
Section 11.6 of the Plan governs the exculpation and limitation of liability of certain parties with
respect to the Chapter 11 Case.

       L.        Conditions Precedent to Confirmation of the Plan

       Confirmation of the Plan shall be subject to the satisfaction of certain conditions precedent
described herein, including, without limitation, the following:
                 The Bankruptcy Court shall have entered a Final Order approving the Disclosure
                  Statement with respect to the Plan as containing adequate information within the
                  meaning of Bankruptcy Code section 1125; provided, however, that the order
                  approving the Disclosure Statement will be deemed to be a Final Order even if an
                  appeal has been or may be taken, or a petition for certiorari has been or may be
                  filed, and not been resolved so long as the Confirmation Order has not been
                  reversed, stayed, modified or amended; and
                 All provisions, terms and conditions in the Plan shall have been approved in the
                  Confirmation Order.
       M.        Conditions Precedent to Effective Date of the Plan

        The occurrence of the Effective Date and the obligation of the Equity Purchaser to purchase
the New Ownership Interests of the Reorganized Debtor on the Effective Date shall be subject to
the satisfaction of certain conditions precedent customary in transactions of the type described
herein, including, without limitation, the following:

                 The Bankruptcy Court shall have entered an order confirming the Plan in form and
                  substance acceptable to the Debtor, the Equity Purchaser, and the Committee (the
                  “Confirmation Order”) and such Confirmation Order shall be final and
                  nonappealable and no stay shall be in effect with respect thereto.

                 All definitive documents required by the Plan, including those comprising the Plan
                  Supplement and contemplated by the Settlement Agreement, shall have been
                  executed and remain in full force and effect, which definitive documentation shall
                  be in form and substance acceptable to the Debtor, the Equity Purchaser, and the
                  Committee (the “Document Condition”).

                 All requisite filings with governmental authorities and third parties shall have
                  become effective, and all governmental authorities and third parties shall have
                  approved or consented to the Restructuring, to the extent required.

                 The Equity Purchaser shall have funded the undrawn balance of the LP Unsecured
                  DIP facility to the Debtor to be paid, distributed, escrowed, or otherwise
                  disbursed under this Plan on or before the Effective Date (the “Funding
                  Condition”).

                 The Aggregate Administrative/Priority Claims shall not exceed the Aggregate
                  Administrative/Priority Claim Cap of $1,000,000.

                                                  36
6104222V.1
             Case 17-10837-KG          Doc 1088        Filed 03/08/19    Page 42 of 66



The conditions to the Effective Date may be waived in whole or part at any time by the Debtor
with the consent of the Equity Purchaser, and with respect to the Document Condition and the
Funding Condition, with the consent of the Equity Purchaser and the Committee.

       N.     Non-Occurrence of Effective Date

        Unless the Debtor, the Equity Purchaser and the Committee agree otherwise, if the
Effective Date does not occur on or before April 10, 2019, (i) the Confirmation Order shall be
vacated, (ii) no Plan Distributions shall be made, (iii) the Debtor and all holders of Claims and
Interests shall be restored to the status quo ante as of the day immediately preceding the
Confirmation Date as though the Confirmation Date never occurred, (iv) the Debtor’s obligations
with respect to Claims and Interests and the First DIP Facility, including the Trade Case Success
Fee, shall remain unchanged, and (v) the Plan shall be null and void in all respects. If the
Confirmation Order is vacated pursuant to Section 10.4 of the Plan, nothing contained in the Plan
shall: (a) constitute a waiver or release of any Claims against or Interests in the Debtor;
(b) prejudice in any manner the rights of the holder of any Claim against or Interest in the Debtor;
or (c) constitute an admission, acknowledgment, offer or undertaking by the Debtor or any other
Person with respect to any matter set forth in the Plan.

                                                  V.

                  IMPLEMENTATION AND EXECUTION OF THE PLAN

       A.     Effects of Confirmation of the Plan

                1.      Cancellation of Securities and Agreements. On the Effective Date, except
as otherwise specifically provided for in the Plan, (a) the obligations of the Debtor under the
documents related to the LP DIP Claims and any certificate, share, note, bond, indenture, purchase
right, option, warrant or other instrument or document directly or indirectly evidencing or creating
any indebtedness or obligation of or ownership interest in the Debtor giving rise to any Claim or
Interest (except such certificates, notes, or other instruments or documents evidencing
indebtedness or obligations of the Debtor that are specifically reinstated pursuant to the Plan), shall
be cancelled as to the Debtor, and the Reorganized Debtor shall not have any continuing
obligations thereunder and (b) the obligations of the Debtor pursuant, relating, or pertaining to any
agreements, indentures, certificates of designation, bylaws or certificate or articles of incorporation
or similar documents governing the shares, certificates, notes, bonds, purchase rights, options,
warrants, or other instruments or documents evidencing or creating any indebtedness or obligation
of the Debtor (except such agreements, certificates, notes, or other instruments evidencing
indebtedness or obligations of the Debtor that are specifically reinstated or assumed pursuant to
the Plan) shall be released and discharged.

       On the Effective Date, the Reorganized Debtor shall be a private, non-reporting company,
and the New Ownership Interests shall not be registered or listed on any national securities
exchange.

        The issuance or execution and delivery of Reorganized Debtor and the distribution thereof
under the Plan will be exempt from registration under applicable securities laws pursuant to section


                                                  37
6104222V.1
              Case 17-10837-KG             Doc 1088         Filed 03/08/19      Page 43 of 66



1145(a) of the Bankruptcy Code and/or any other applicable exemptions. Without limiting the
effect of section 1145 of the Bankruptcy Code, all documents, agreements, and instruments entered
into and delivered on or as of the Effective Date contemplated by or in furtherance of the Plan will
become and will remain effective and binding in accordance with their respective terms and
conditions upon the parties thereto, in each case, without further notice to or order of the
Bankruptcy Court, act or action under applicable law, regulation, order, or rule or the vote, consent,
authorization, or approval of any Entity (other than as expressly required by such applicable
agreement).

         2.     Continued Corporate Existence; Vesting of Assets. Except as otherwise provided
herein, in the New Corporate Governance Documents, or elsewhere in the Plan Supplement, the
Reorganized Debtor shall exist after the Effective Date as a separate corporate entity, limited
liability company, partnership, or other form, as the case may be, with all the powers of a
corporation, limited liability company, partnership, or other form, as the case may be, pursuant to
the applicable law in the jurisdiction in which the Reorganized Debtor is incorporated or formed.
The New Corporate Governance Documents shall be substantially in the form contained in the
Plan Supplement.

        Except as otherwise provided in the Plan, the Plan Supplement, or any agreement,
instrument, or other document incorporated therein, on the Effective Date, any and all property in
the Estate and all Retained Causes of Action shall vest in the Reorganized Debtor free and clear
of all Liens, Claims, interests, charges, or other encumbrances. On and after the Effective Date,
except as otherwise provided in the Plan, the Reorganized Debtor may operate its business and
may use, acquire, or dispose of property and compromise or settle any Claims, interests, or
Retained Causes of Action without supervision or approval by the Bankruptcy Court and free of
any restrictions of the Bankruptcy Code or Bankruptcy Rules.
               3.     New Equity. On the Effective Date, and without any further corporate
action, the Reorganized Debtor shall issue 100% of the New Ownership Interests to the Equity
Purchaser in exchange for the Equity Purchase Price24 and in accordance with the terms of the
Plan.

       B.       Corporate Governance, Directors and Officers, Employment-Related
                Agreements and Compensation Programs; Other Agreements

                1.     The New Corporate Governance Documents and Corporate Existence.
Except as otherwise provided in the Pan, in the New Corporate Governance Documents, or
elsewhere in the Plan Supplement, the Reorganized Debtor shall exist after the Effective Date as
a separate corporate entity, limited liability company, partnership, or other form, as the case may
be, with all the powers of a corporation, limited liability company, partnership, or other form, as
the case may be, pursuant to the applicable law in the jurisdiction in which the Reorganized Debtor
is incorporated or formed. The New Corporate Governance Documents shall be substantially in
the form contained in the Plan Supplement. On or immediately before the Effective Date, the
Reorganized Debtor will file its Amended Certificate of Incorporation with the applicable


24
        Equity Purchase Price is defined as (a) the LP DIP Claims, plus (b) $1,150,000.00 less any amounts
advanced under the LP Unsecured DIP Credit Documents in excess of $2,400,000.00.

                                                       38
6104222V.1
             Case 17-10837-KG         Doc 1088        Filed 03/08/19   Page 44 of 66



Secretary of State or other applicable authorities in its state of incorporation in accordance with
the corporate laws of such state of incorporation. Pursuant to Bankruptcy Code section 1123(a)(6),
the Amended Certificate of Incorporation with respect to the Reorganized Debtor will prohibit the
issuance of nonvoting equity securities. After the Effective Date, the Reorganized Debtor may
amend and restate the Amended Certificate of Incorporation and Amended By-laws and other
constituent documents as permitted by the laws of the Reorganized Debtor’s state of incorporation,
the Amended Certificate of Incorporation and Amended By-laws.

                2.      Directors and Officers of Reorganized Suniva. On the Effective Date, the
initial board of directors (the “New Board”) shall be appointed and shall be composed of three (3)
members designated by the Equity Purchaser. Members of the New Board shall be identified in
the Plan Supplement. On the Effective Date, the terms of the current members of the board of
directors of the Debtor shall expire. On the Effective Date, the Committee shall designate one
additional non-voting member to the New Board in an observer capacity for a single two-year
term.

                3.      Employment-Related Agreements and Compensation Programs. Except as
otherwise provided in the Plan, as of the Effective Date, Reorganized Debtor will have authority
to: (i) maintain, reinstate, amend, or revise existing employment, retirement, welfare, incentive,
severance, indemnification, and other agreements with its active and retired directors, officers, and
employees, subject to the terms and conditions of any such agreement and applicable
nonbankruptcy law; and (ii) enter into new employment, retirement, welfare, incentive, severance,
indemnification, and other agreements for active and retired employees. From and after the
Effective Date, Reorganized Debtor will continue to administer and pay the Claims arising before
the Petition Date under the Debtor’s workers’ compensation programs in accordance with their
prepetition practices and procedures.

               4.     Other Matters. Notwithstanding anything to the contrary in the Plan, no
provision in any contract, agreement, or other document with the Debtor that is rendered
unenforceable against the Debtor or Reorganized Debtor pursuant to sections 541(c), 363(l), or
365(e)(1) of the Bankruptcy Code, or any analogous decisional law, will be enforceable against
the Debtor or Reorganized Debtor as a result of the Plan.

       C.     Preservation of Causes of Action; Compromise and Settlement of Disputes.

                1.      Preservation of all Causes of Action Not Expressly Settled or Released. In
accordance with Bankruptcy Code section 1123(b), and except where such Causes of Action have
been expressly released (including, for the avoidance of doubt, pursuant to the releases provided
by Section 11.5 of the Plan), the Reorganized Debtor shall retain and may enforce all rights to
commence and pursue, as appropriate, any and all Retained Causes of Action, whether arising
before or after the Petition Date, and the Reorganized Debtor’s rights to commence, prosecute or
settle such Retained Causes of Action shall be preserved notwithstanding the occurrence of the
Effective Date. No Person may rely on the absence of a specific reference in the Plan, the
Disclosure Statement, the Plan Supplement or the Retained Causes of Action to any Causes of
Action against them as any indication that the Debtor or the Reorganized Debtor, as applicable,
will not pursue any and all available Retained Causes of Action against them.


                                                 39
6104222V.1
             Case 17-10837-KG         Doc 1088        Filed 03/08/19   Page 45 of 66



                2.      Comprehensive Settlement of Claims and Controversies. Pursuant to
Bankruptcy Code section 1123 and Bankruptcy Rule 9019 and in consideration for the
distributions and other benefits provided pursuant to the Plan, the provisions of the Plan shall
constitute a good-faith compromise and settlement of all Claims, Interests, and controversies
relating to the contractual, legal, and subordination rights that a holder of a Claim or Interest may
have with respect to any Allowed Claim or Interest, or any distribution to be made on account of
such Allowed Claim or Interest. The entry of the Confirmation Order shall constitute the Court’s
approval of the compromise or settlement of all such Claims, Interests, and controversies, as well
as a finding by the Court that such compromise or settlement is in the best interests of the Debtor,
its Estate, and holders of Claims and Interests and is fair, equitable, and reasonable. In accordance
with the provisions of the Plan, pursuant to Bankruptcy Rule 9019, without any further notice to
or action, order, or approval of the Court, after the Effective Date, the Reorganized Debtor or the
Plan Administrator, as applicable, may compromise and settle Claims against, and Interests in, the
Debtor and its Estate and the Reorganized Debtor may compromise and settle Retained Causes of
Action.

       D.     Discharge of Claims and Interests

       Except as provided in the Plan or in the Confirmation Order, the rights afforded under the
Plan and the treatment of Claims and Interests under the Plan will be in exchange for and in
complete satisfaction, discharge and release of all Claims and Interests arising or existing on or
before the Effective Date, including any interest accrued on Claims from and after the Petition
Date. From and after the Effective Date, the Debtor will be discharged from any and all Claims
and Interests that arose or existed prior to the Effective Date, subject to the obligations of the
Debtor under the Plan.

       E.     Release of Liens

         Except as otherwise provided in the Plan or in any contract, instrument, release or other
agreement or document entered into or delivered in connection with the Plan, on the Effective Date
and consistent with the treatment provided for Claims and Interests in Article 3 of the Plan, all
mortgages, deeds of trust, liens or other security interests, including any liens granted as adequate
protection against the property of any Estate, will be fully released and discharged, and all of the
right, title and interest of any Holder of such mortgages, deeds of trust, liens or other security
interests, including any rights to any collateral thereunder, will revert to the applicable
Reorganized Debtor and its successors and assigns. As of the Effective Date, the Reorganized
Debtor will be authorized to execute and file on behalf of creditors Form UCC-3 termination
statements, mortgage releases or such other forms as may be necessary or appropriate to implement
the provisions of Article 5 of the Plan.

       F.     Injunctions

       The Confirmation Order shall permanently enjoin the commencement or prosecution
by any Person or entity, whether directly, derivatively or otherwise, of any claims,
obligations, suits, judgments, damages, demands, debts, rights, Causes of Action or liabilities
released pursuant to the Plan, including but not limited to the claims, obligations, suits,



                                                 40
6104222V.1
             Case 17-10837-KG       Doc 1088       Filed 03/08/19   Page 46 of 66



judgments, damages, demands, debts, rights, Causes of Action or liabilities released in
Section 11.5 and 11.6 of the Plan.

       G.    Exculpations

        To the extent permissible under applicable law, including, without limitation,
Bankruptcy Code section 1125(e), none of the Exculpated Parties shall have or incur any
liability to any holder of any Claim or Interest or any other Person for any act or omission
in connection with, or arising out of the Debtor’s restructuring, including without limitation,
the negotiation, implementation and execution of the Plan, the Chapter 11 Case, the
Disclosure Statement, the solicitation of votes for and the pursuit of confirmation of the Plan,
the consummation of the Plan, or the administration of the Plan or the property to be
distributed under the Plan, including, without limitation, all documents ancillary thereto, all
decisions, actions, inactions and alleged negligence or misconduct relating thereto and all
activities leading to the promulgation and confirmation of the Plan except for gross
negligence or willful misconduct, each as determined by a Final Order of the Bankruptcy
Court, provided, however, notwithstanding anything to the contrary herein, the following
shall not release or exculpate: (i) any post-Effective Date obligations of any party or entity
under the Plan or any document, instrument or agreement (including those set forth in the
Plan Supplement) executed to implement the Plan, and (ii) any failure to comply with the
Confirmation Order.

       H.    Releases

                       1.    Releases. For good and valuable consideration, the adequacy of
which is hereby confirmed, and except as otherwise provided in the Plan or the Confirmation
Order, as of the Effective Date, the Released Parties shall be deemed to forever release, waive
and discharge all claims, obligations, suits, judgments, damages, demands, debts, rights,
Causes of Action and liabilities (other than their respective rights to enforce this Plan and
the contracts, instruments, releases, indentures and other agreements or documents executed
and/or delivered in connection therewith) against each other, whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown, foreseen or
unforeseen, then existing or thereafter arising, in law, equity or otherwise that are based in
whole or in part on any act, omission, transaction, event or other occurrence taking place on
or prior to the Effective Date in any way relating to the Debtor, the Reorganized Debtor, the
Chapter 11 Case, or this Plan or the Disclosure Statement, that could have been asserted by
or on behalf the Debtor or its Estate or the Reorganized Debtor or any other Released
Parties, whether directly, indirectly, derivatively or in any representative or any other
capacity, other than claims, obligations, suits, judgments, damages, demands, debts, rights,
Causes of Action and liabilities arising out of or relating to any act or omission of a Released
Party that constitutes gross negligence, fraud, willful misconduct or breach of fiduciary duty
(if any). For the avoidance of doubt, notwithstanding anything to the contrary contained in
Section 11.5.1 of the Plan, no holder of a Claim, whether such claim is allowed either prior
to or after the Effective Date of the Plan, shall be deemed to release its rights under Section
3.2 of the Plan, including any rights to receive Plan Distributions, rights or other treatment
on account of such Allowed Claim.
                      Except for the releases by and among the Released Parties and

                                              41
6104222V.1
             Case 17-10837-KG         Doc 1088        Filed 03/08/19   Page 47 of 66



exculpation of the Exculpated Parties, the Plan will not provide for third-party releases,
including releases for the benefit of the Debtor’s shareholders and directors and officers.
                      2.    Releases of Avoidance Actions. For good and valuable
consideration, the adequacy of which is hereby confirmed, and except as otherwise provided
in this Plan or the Confirmation Order, as of the Effective Date, the Debtor in its individual
capacity and as debtor in possession, and the Reorganized Debtor shall be deemed to forever
release, waive and discharge all Avoidance Actions against any holder of a Claim that votes
to accept the Plan.
       I.     Dissolution of Committee

        The Committee shall be automatically dissolved on the Effective Date and, on the Effective
Date, each member of the Committee (including each officer, director, employee, agent,
consultant, or representative thereof) and each Professional Person retained by the Committee shall
be released and discharged from all further authority, duties, responsibilities, and obligations
relating to the Debtor and the Chapter 11 Case, provided, however, that the foregoing shall not
apply to any matters concerning any Fee Claims held or asserted by any Professional Persons
retained by the Committee.
       J.     Provisions Governing Distributions

                1.     Satisfaction of Claims. Unless otherwise provided in the Plan, any Plan
Distributions and deliveries to be made on account of Allowed Claims hereunder shall be in
complete satisfaction, settlement, and release of such Allowed Claims. Holders of Allowed Claims
may assert such Claims against the Debtor; provided, however, that in no case shall the aggregate
value of all property received or retained under the Plan (or from third parties) by a holder of an
Allowed Claim exceed 100% of such holder’s Allowed Claim.

                2.     Distributions on Account of Claims Allowed as of Effective Date. Except
as otherwise provided in the Plan or by Final Order, the Reorganized Debtor shall make initial
distributions under the Plan on the Effective Date on account of Claims that are Allowed as of the
Effective Date. The Plan Administrator will create a reserve from the Convenience Class
Consideration for any disputed Convenience Claims.

               3.     Distributions on Account of Claims Allowed After Effective Date. Except
as otherwise provided in the Plan or by Final Order, Plan Distributions on account of a Claim that
becomes an Allowed Claim after the Effective Date shall be made by the Reorganized Debtor or
Plan Administrator, as applicable, no later than ten (10) Business Days after the Claim becomes
an Allowed Claim.

               4.      Delivery of Plan Distributions.

                        i.     Distribution Record Date. As of the close of business on the
Distribution Record Date, the Claims Register shall be closed and there shall be no further changes
in the record holders of any Claims or Interests. The Reorganized Debtor or the Plan Administrator,
as applicable, shall have no obligation to recognize any transfer of Claims occurring after the close
of business on the Distribution Record Date and shall instead be entitled to recognize and deal for
all purposes under this Plan with only those holders of records as of the close of business on the

                                                 42
6104222V.1
             Case 17-10837-KG         Doc 1088        Filed 03/08/19   Page 48 of 66



Distribution Record Date. Additionally, with respect to payment of any Cure Amounts or any
Cure Disputes in connection with the assumption and assignment of the Debtor’s Executory
Contracts and Unexpired Leases, neither the Debtor nor the Reorganized Debtor shall have any
obligation to recognize or deal with any party other than the non-Debtor party to the applicable
Executory Contract or Unexpired Lease, even if such non-Debtor party has sold, assigned, or
otherwise transferred its Claim for a Cure Amount.

                        ii.   Setoffs. In the event that the value of the Debtor’s claim, right, or
Causes of Action against a particular claimant is undisputed, resolved by settlement, or has been
adjudicated by Final Order of any court, the Reorganized Debtor or Plan Administrator, as
applicable, may set off such undisputed, resolved, or adjudicated amount against any Plan
Distributions that would otherwise become due to such claimant. Neither the failure to effectuate
such a setoff nor the allowance of any Claim hereunder shall constitute a waiver or release by the
Debtor or the Reorganized Debtor of any claims, rights, or Retained Causes of Action that the
Debtor or the Reorganized Debtor may possess against such claimant.

                       iii.   De Minimis and Fractional Plan Distributions. Notwithstanding
anything herein to the contrary, the Reorganized Debtor or the Plan Administrator, as applicable,
shall not be required to make on account of any Allowed Claim (a) partial Plan Distributions or
payments of fractions of dollars or (b) any Plan Distribution if the amount to be distributed is less
than $25.00. Any funds so withheld and not distributed shall be held in reserve and distributed in
subsequent distributions.

                       iv.     Undeliverable Plan Distributions. If any Plan Distribution to any
holder is returned as undeliverable, no further distributions to such holder shall be made unless
and until the Reorganized Debtor or Plan Administrator, as applicable, has been notified of the
then-current address of such holder, at which time such Plan Distribution shall be made as soon as
reasonably practicable thereafter without interest, dividends, or accruals of any kind; provided,
however, that such distributions shall be deemed unclaimed property under Bankruptcy Code
section 347(b) and forfeited at the expiration of the later of six (6) months from (i) the Effective
Date and (ii) the Distribution Date after such holder’s Claim first becomes an Allowed Claim.
After such date, all “unclaimed property” or interests in property shall revert to the Reorganized
Debtor (notwithstanding any otherwise applicable federal or state escheat, abandoned, or
unclaimed property laws to the contrary) for redistribution in the same Class in accordance with
the terms of the Plan, if applicable, and the Claim of any holder to such property or interest in
property shall be forever barred, estopped, and enjoined from asserting any Claim against the
Debtor, the Estate, the Reorganized Debtor or the Plan Administrator. Nothing contained herein
shall require the Reorganized Debtor or Plan Administrator, as applicable, to attempt to locate any
holder of an Allowed Claim.

                       v.     Failure to Present Checks. Any check issued by the Reorganized
Debtor or the Plan Administrator, as applicable, on account of an Allowed Claim shall be null and
void if not negotiated within 120 days after the issuance of such check. Requests for reissuance
of any check shall be made directly to the Reorganized Debtor or Plan Administrator, as applicable,
by the holder of the relevant Allowed Claim with respect to which such check originally was
issued. If any holder of an Allowed Claim holding an un-negotiated check does not request
reissuance of that check within six (6) months after the date the check was mailed or otherwise

                                                 43
6104222V.1
             Case 17-10837-KG          Doc 1088        Filed 03/08/19    Page 49 of 66



delivered to the holder, that Allowed Claim shall be released and the holder thereof shall be forever
barred, estopped, and enjoined from asserting any Claim against the Debtor, Reorganized Debtor
or Plan Administrator, as applicable. In such cases, any Cash held for payment on account of such
Claims shall be property of the Reorganized Debtor free of any Claims of such holder with respect
thereto, and if applicable, shall be redistributed to the other holders of Allowed Claims in the same
Class in accordance with the Plan.

                5.     No Post-Petition Interest on Claims. Other than as specifically provided in
the Plan, the Confirmation Order, the Cash Collateral Order, or other order of the Bankruptcy
Court, post-petition interest shall not accrue or be paid on any pre-petition Claim, and no holder
of a pre-petition Claim shall be entitled to interest accruing on such Claim on or after the Petition
Date.

                 6.     Withholding and Reporting Requirements. In connection with the Plan, the
Reorganized Debtor shall comply with all withholding and reporting requirements imposed by
federal, state, local and foreign taxing authorities and all distributions hereunder shall be subject
to such withholding and reporting requirements. The Reorganized Debtor shall be authorized to
take any and all actions that may be necessary or appropriate to comply with such withholding and
reporting requirements. Notwithstanding the foregoing, each Holder of an Allowed Claim that is
to receive a distribution hereunder shall have the sole and exclusive responsibility for the
satisfaction and payment of any tax obligations imposed by any government unit, including
income, withholding and other tax obligations, on account of such distribution. The Reorganized
Debtor or Plan Administrator, as applicable, has the right, but not the obligation, not to make a
distribution until such Holder has made arrangements satisfactory to the Reorganized Debtor for
payment of any such tax obligations. The Reorganized Debtor or Plan Administrator, as
applicable, may require, as a condition to the receipt of a distribution, that the Holder of an Allowed
Claim complete the appropriate Form W-8 or Form W-9, as applicable to each Holder. If such
Holder fails to comply with such request within six (6) months, such distribution shall be deemed
an unclaimed distribution, shall revert to the Reorganized Debtor and such Holder shall be forever
barred from asserting any such Allowed Claim against the Debtor or its Assets, the Reorganized
Debtor or its Assets, the Plan Administrator or any other Assets transferred pursuant to the Plan,
and if applicable, any such unclaimed distribution shall be redistributed to the other holders of
Allowed Claims in the same Class in accordance with the Plan.

       K.     Term of Injunctions or Stays

         Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays
arising under or entered during the Chapter 11 Case under section 105 or 362 of the Bankruptcy
Code, or otherwise, and in existence on the Confirmation Date, will remain in full force and effect
until the later of the Effective Date and the date indicated in the order providing for such injunction
or stay.

       L.     Final Fee Hearing and Final Decree

             1.     Professional Fee Claims. Sections 2.4.1 and 2.4.2 of the Plan describes the
payment of Fee Claims and the time for filing Fee Claims. The Debtor will also file and post on



                                                  44
6104222V.1
              Case 17-10837-KG            Doc 1088         Filed 03/08/19      Page 50 of 66



the Noticing Agent Website25 a notice concerning the time for filing Fee Claims and the hearing
date for the Fee Claims. You will not receive further notice of the time to file Fee Claims or the
Fee Claims hearing date and should monitor the Noticing Agent Website for such notice.

                2.      Entry of the Final Decree and Closing of the Chapter 11 Case. Subsequent
to the Effective Date, the hearing on Fee Claims and the Debtor’s fulfillment of the standards for
the closing of the Chapter 11 Case, Debtor’s counsel shall file a proposed form of order under
certification of counsel (the “Final Decree Certification”) requesting the entry of a Final Decree
pursuant to section 350(a) of the Bankruptcy Code. Such Final Decree shall close the Chapter 11
Case. At that time, the Debtor believes that the Debtor’s estate will be fully administered as: (i)
the Confirmation Order will be a Final Order; and (ii) all motions, contested matters and adversary
proceedings will be resolved.

        Section 350(a) of the Bankruptcy Code provides that a case shall be closed “after an estate
is fully administered and the court has discharged the trustee.” 11 U.S.C. § 350(a). Likewise,
Rule 3022 of the Bankruptcy Rules provides that, “after an estate is fully administered in a Chapter
11 reorganization, the court . . . shall enter a final decree closing the case.” Fed. R. Bankr. P. 302.
Further, Local Rule 5009-1 provides that, “upon written motion, a party in interest may seek the
entry of a final decree at any time after the confirmed plan has been substantially consummated
provided that all fees under 28 U.S.C. § 1930 have been paid.” Del. Bankr. L.R. 5009-1(a). Based
upon the foregoing, the Debtor believes that the Bankruptcy Court’s entry of the Final Decree
shall be appropriate and necessary subsequent to the Effective Date upon submission of the Final
Decree Certification. See In re Anne, 2005 WL 1668396, at *2 (Bankr. D. Del. June 24, 2005)
(citations omitted).

                                                     VI.

                                 CONFIRMATION OF THE PLAN

        The Bankruptcy Code requires the Bankruptcy Court, after notice, to conduct a hearing at
which it will hear objections (if any) and determine whether to confirm the Plan. At the
Confirmation Hearing, the Bankruptcy Court will confirm the Plan only if all of the requirements
of section 1129 of the Bankruptcy Code described below are met.

        Among the requirements for Confirmation of the Plan are that the Plan (1) is accepted by
all impaired Classes of Claims and Interests or, if rejected by an impaired Class, that the Plan does
not discriminate unfairly and is fair and equitable as to such Class; (2) is feasible; and (3) is in the
best interests of creditors and stockholders that are impaired under the Plan.

               1.    Requirements of Section 1129(a) of the Bankruptcy Code. A moneyed,
business or commercial corporation or trust must satisfy the following requirements pursuant to
section 1129(a) of the Bankruptcy Code before the Bankruptcy Court may confirm its
reorganization plan:



25
        The Noticing Agent Website is http://cases.gardencitygroup.com/snv/.

                                                      45
6104222V.1
              Case 17-10837-KG         Doc 1088        Filed 03/08/19    Page 51 of 66



       The plan complies with the applicable provisions of the Bankruptcy Code.

       The proponent(s) of the plan complies with the applicable provisions of the Bankruptcy
        Code.

       The plan has been proposed in good faith and not by any means forbidden by law.

       Any payment made or to be made by the proponent, by the debtor, or by a person issuing
        securities or acquiring property under a plan, for services or for costs and expenses in or in
        connection with the case, or in connection with the plan and incident to the case, has been
        approved by, or is subject to the approval of, the Bankruptcy Court as reasonable.

       The proponent(s) of a plan has disclosed the identity and affiliations of any individual
        proposed to serve, after confirmation of the plan, as a director, officer, or voting trustee of
        the debtor, an affiliate of the debtor participating in a joint plan with the debtor or a
        successor to the debtor under the plan, and the appointment to, or continuance in, such
        office of such individual must be consistent with the interests of creditors and equity
        security holders and with public policy.

       The proponent(s) of the plan has disclosed the identity of any insider (as defined in section
        101 of the Bankruptcy Code) that will be employed or retained by the reorganized debtor,
        and the nature of any compensation for such insider.

       Any governmental regulatory commission with jurisdiction, after confirmation of the plan,
        over the rates of the debtor has approved any rate change provided for in the plan, or such
        rate change is expressly conditioned on such approval.

       With respect to each impaired class of claims or interests—

             o each holder of a claim or interest of such class (a) has accepted the plan; or (b) will
               receive or retain under the plan on account of such claim or interest property of a
               value, as of the effective date of the plan, that is not less than the amount that such
               holder would so receive or retain if the debtor were liquidated under Chapter 7 of
               the Bankruptcy Code on such date; or

             o if section 1111(b)(2) of the Bankruptcy Code applies to the claims of such class,
               each holder of a claim of such class will receive or retain under the plan on account
               of such claim, property of a value, as of the effective date of the plan, that is not
               less than the value of such holder's interest in the estate's interest in the property
               that secures such claims.

       With respect to each class of claims or interests, such class has (a) accepted the plan; or (b)
        such class is not impaired under the plan (subject to the cramdown provisions discussed
        below; see Confirmation of the Plan — Requirements of Section 1129(b) of the Bankruptcy
        Code).




                                                  46
6104222V.1
              Case 17-10837-KG         Doc 1088        Filed 03/08/19    Page 52 of 66



       Except to the extent that the holder of a particular claim has agreed to a different treatment
        of such claim, the plan provides that:

             o with respect to a claim of a kind specified in sections 507(a)(2) or 507(a)(3) of the
               Bankruptcy Code, on the effective date of the plan, the holder of the claim will
               receive on account of such claim cash equal to the allowed amount of such claim,
               unless such holder consents to a different treatment;

             o with respect to a class of claim of the kind specified in sections 507(a)(1), 507(a)(4),
               507(a)(5), 507(a)(6), or 507(a)(7) of the Bankruptcy Code, each holder of a claim
               of such class will receive (a) if such class has accepted the plan, deferred cash
               payments of a value, on the effective date of the plan, equal to the allowed amount
               of such claim; or (b) if such class has not accepted the plan, cash on the effective
               date of the plan equal to the allowed amount of such claim, unless such holder
               consents to a different treatment;

             o with respect to a claim of a kind specified in section 507(a)(8) of the Bankruptcy
               Code, unless the holder of such a claim consents to a different treatment, the holder
               of such claim will receive on account of such claim, regular installment payments
               in cash, of a total value, as of the effective date of the plan, equal to the allowed
               amount of such claim over a period ending not later than 5 years after the date of
               the order for relief under section 301, 302, or 303 of the Bankruptcy Code and in a
               manner not less favorable than the most favored nonpriority unsecured claim
               provided for by the plan (other than cash payments made to a class of creditors
               under section 1122(b) of the Bankruptcy Code); and

             o with respect to a secured claim which would otherwise meet the description of an
               unsecured claim of a governmental unit under section 507(a)(8) of the Bankruptcy
               Code, but for the secured status of that claim, the holder of that claim will receive
               on account of that claim, cash payments, in the same manner and over the same
               period, as prescribed in the immediately preceding bullet points above.

       If a class of claims is impaired under the plan, at least one class of claims that is impaired
        under the plan has accepted the plan, determined without including any acceptance of the
        plan by any insider (as defined in section 101 of the Bankruptcy Code).

       Confirmation of the plan is not likely to be followed by the liquidation, or the need for
        further financial reorganization, of the debtor or any successor to the debtor under the plan,
        unless such liquidation or reorganization is proposed in the plan.

       All fees payable under 28 U.S.C. § 1930, as determined by the Bankruptcy Court at the
        hearing on confirmation of the plan, have been paid or the plan provides for the payment
        of all such fees on the effective date of the plan.

       The plan provides for the continuation after its effective date of payment of all retiree
        benefits, as that term is defined in section 1114 of the Bankruptcy Code, at the level
        established pursuant to subsection (e)(1)(B) or (g) of section 1114 of the Bankruptcy Code,

                                                  47
6104222V.1
                 Case 17-10837-KG         Doc 1088        Filed 03/08/19     Page 53 of 66



        at any time prior to confirmation of the plan, for the duration of the period the debtor has
        obligated itself to provide such benefits.

        The Debtor believes that the Plan meets all the applicable requirements of section 1129(a)
of the Bankruptcy Code other than those pertaining to voting, which has not yet taken place.

                2.       Requirements of Section 1129(b) of the Bankruptcy Code. The Bankruptcy
Code permits confirmation of a plan even if it is not accepted by all impaired classes, as long as
(a) the plan otherwise satisfies the requirements for confirmation, (b) at least one impaired class
of claims has accepted the plan without taking into consideration the votes of any insiders in such
class and (c) the plan is "fair and equitable" and does not "discriminate unfairly" as to any impaired
class that has not accepted the plan. These so-called “cramdown” provisions are set forth in section
1129(b) of the Bankruptcy Code.

        "Fair and Equitable"

        The Bankruptcy Code establishes different “cramdown” tests for determining whether a
plan is "fair and equitable" to dissenting impaired classes of secured creditors, unsecured creditors
and equity interest holders as follows:

                 Secured Creditors. A plan is fair and equitable to a class of secured claims that
                  rejects the plan if the plan provides: (a) that each holder of a secured claim included
                  in the rejecting class (i) retains the liens securing its claim to the extent of the
                  allowed amount of such claim, whether the property subject to those liens is
                  retained by the debtor or transferred to another entity, and (ii) receives on account
                  of its secured claim deferred cash payments having a present value, as of the
                  effective date of the plan, at least equal to such holder's interest in the estate's
                  interest in such property; (b) that each holder of a secured claim included in the
                  rejecting class realizes the "indubitable equivalent" of its allowed secured claim; or
                  (c) for the sale, subject to section 363(k) of the Bankruptcy Code, of any property
                  that is subject to the liens securing the claims included in the rejecting class, free
                  and clear of such liens with such liens to attach to the proceeds of the sale, and the
                  treatment of such liens on proceeds in accordance with clause (i) or (ii) of this
                  paragraph.

                 Unsecured Creditors. A plan is fair and equitable as to a class of unsecured claims
                  that rejects the plan if the plan provides that: (a) each holder of a claim included in
                  the rejecting class receives or retains under the plan property of a value, as of the
                  effective date of the plan, equal to the amount of its allowed claim; or (b) the holders
                  of claims and interests that are junior to the claims of the rejecting class will not
                  receive or retain any property under the plan on account of such junior claims or
                  interests.

                 Holders of Interests. A plan is fair and equitable as to a class of interests that rejects
                  the plan if the plan provides that: (a) each holder of an equity interest included in
                  the rejecting class receives or retains under the plan property of a value, as of the
                  effective date of the plan, equal to the greatest of the allowed amount of (i) any

                                                     48
6104222V.1
               Case 17-10837-KG        Doc 1088        Filed 03/08/19    Page 54 of 66



                fixed liquidation preference to which such holder is entitled, (ii) any fixed
                redemption price to which such holder is entitled or (iii) the value of the interest;
                or (b) the holder of any interest that is junior to the interests of the rejecting class
                will not receive or retain any property under the plan on account of such junior
                interest.

        The Debtor believes the Plan is fair and equitable as to unsecured creditors and Holders of
Interests because no Holders of Claims or Interests junior to such parties are receiving any
distributions under the Plan on account of such claims or interests. In light of the substantial
support obtained from the Supporting Parties, the Debtor does not believe it will be required to
seek non-consensual Confirmation of the Plan as to secured creditors.

        “Unfair Discrimination”

         A plan of reorganization does not “discriminate unfairly” if a dissenting class is treated
substantially equally with respect to other classes similarly situated, and no class receives more
than it is legally entitled to receive for its claims or interests. The Debtor carefully designed the
Plan to ensure that the Plan did not result in unfair discrimination among similarly situated Classes.
The Debtor does not believe that the Plan discriminates unfairly against any impaired Class of
Claims or Interests. The Debtor believes that the Plan and the treatment of all Classes of Claims
and Interests under the Plan satisfy the foregoing requirements for “cramdown,” or non-consensual
Confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy Code.

                                                 VII.

                                           FEASIBILITY

        The Debtor believes that the Reorganized Debtor will be able to perform its obligations
under the Plan and continue to operate its businesses without further financial reorganization or
liquidation. In connection with Confirmation of the Plan, the Bankruptcy Court must determine
that the Plan is feasible in accordance with section 1129(a)(11) of the Bankruptcy Code (which
section requires that the Confirmation of the Plan is not likely to be followed by the liquidation or
the need for further financial reorganization of the Debtor).

                                                 VIII.

             BEST INTERESTS OF CREDITORS AND ALTERNATIVES TO PLAN

       A.       Chapter 7 Liquidation

                1.     Bankruptcy Code Standard. Notwithstanding acceptance of a plan by the
requisite number of creditors in an impaired class, the Bankruptcy Court must still independently
determine that such plan provides each member of each impaired class of claims and interests a
recovery that has a value at least equal to the value of the recovery that each such Person would
receive if the debtor was liquidated under Chapter 7 of the Bankruptcy Code on the effective date
of such plan.



                                                  49
6104222V.1
             Case 17-10837-KG          Doc 1088        Filed 03/08/19   Page 55 of 66



                2.      Plan is in the Best Interests of Creditors. Notwithstanding acceptance of
the Plan by a voting Impaired Class, in order to confirm the Plan, the Bankruptcy Court must
determine that the Plan is in the best interests of each Holder of a Claim or Interest in any such
Impaired Class which has not voted to accept the Plan. Accordingly, if an Impaired Class does
not vote unanimously to accept the Plan, the best interests test requires the Bankruptcy Court to
find that the Plan provides to each Holder of a Claim in such Impaired Class a recovery on account
of the Holder’s Claim or Interest that has a value, as of the Effective Date, at least equal to the
value of the recovery that each such Holder would receive if the Debtor were liquidated under
Chapter 7 of the Bankruptcy Code.

        As set forth in the Liquidation Analysis, attached hereto as Exhibit C, the Debtor believes
that the Plan satisfies the best interests test, because, among other things, the recoveries expected
to be available to Holders of Allowed Claims under the Plan will be greater than the recoveries
expected to be available in a Chapter 7 liquidation

         In a typical Chapter 7 case, a trustee is elected or appointed to liquidate a debtor’s assets
for distribution to creditors in accordance with the priorities set forth in the Bankruptcy Code.
Generally, secured creditors are paid first from the proceeds of sales of the properties securing
their liens. If any assets are remaining in the bankruptcy estate after satisfaction of secured
creditors’ claims from their collateral, administrative expenses are next to receive payment.
Unsecured creditors are paid from any remaining sales proceeds, according to their respective
priorities. Unsecured creditors with the same priority share in proportion to the amount of their
allowed claims in relationship to the total amount of allowed claims held by all unsecured
creditors with the same priority. Finally, equity interest holders receive the balance that remains,
if any, after all creditors are paid.

        Liquidating the Debtor’s estate under Chapter 7 would not provide a timely distribution
to holders of Unsecured Claims and would likely provide a smaller distribution to Holders of
Allowed Unsecured Claims because of the fees and expenses that would be incurred during a
Chapter 7 liquidation, including potential added time and expense incurred by the trustee and any
retained professionals in familiarizing themselves with the Chapter 11 Case. Furthermore, in a
Chapter 7 liquidation, little if any funds will be available to distribute to any claims other than
the more than $14.7 million in LP DIP Claims. Moreover, if the Debtor’s Chapter 11 Case were
to convert to a Chapter 7 liquidation, the Debtor is of the opinion that the Debtor’s Chapter 7
estate would have virtually no chance of receiving a Specified Distribution, because, among
other things, the U.S. Government would almost certainly make the Debtor’s creation of jobs in
the United States a condition of any such distribution.

        Accordingly, the Debtor believes that the Plan is in the best interests of Creditors.

       B.     Alternative Plan(s)

       The Debtor does not believe that there are any alternative plans. The Debtor believes that
the Plan, as described herein, enables Holders of Claims to realize the greatest possible value
under the circumstances, and that, compared to any alternative plans, the Plan has the greatest
chance to be confirmed and consummated.


                                                  50
6104222V.1
             Case 17-10837-KG           Doc 1088         Filed 03/08/19    Page 56 of 66



                                                   IX.

                                          RISK FACTORS

      HOLDERS OF CLAIMS WHO ARE ENTITLED TO VOTE ON THE PLAN SHOULD
READ AND CAREFULLY CONSIDER THE FOLLOWING FACTORS, AS WELL AS THE
OTHER INFORMATION SET FORTH IN THIS DISCLOSURE STATEMENT AND THE
PLAN, BEFORE DECIDING WHETHER TO VOTE TO ACCEPT OR REJECT THE PLAN.

       A.      Classifications of Claims and Interests

        Parties in interest may object to the Debtor’s classification of Claims and Interests.
Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an interest in a
particular class only if such claim or interest is substantially similar to the other claims or interests
in such class. The Debtor believes that the classification of Claims and Equity Interests under the
Plan complies with the requirements set forth in the Bankruptcy Code. Nevertheless, there can
be no assurance that the Bankruptcy Court will reach the same conclusion.

       B.      Non-Occurrence of the Effective Date

         If the conditions precedent to the Effective Date, which are set forth in the Plan, have not
been satisfied or waived, the Bankruptcy Court may vacate the Confirmation Order. THERE
CAN BE NO ASSURANCE THAT ALL OF THE VARIOUS CONDITIONS PRECEDENT TO
THE EFFECTIVE DATE OF THE PLAN WILL BE TIMELY SATISFIED OR WAIVED. In
the event that the conditions precedent to the Effective Date have not been timely satisfied or
waived, the Plan would be deemed null and void and (i) the Debtor or another party-in-interest
may propose or solicit votes on an alternative plan that may not be as favorable to parties-in-
interest as the current Plan, (ii) the Chapter 11 Case could be converted to a case under Chapter 7
of the Bankruptcy Code; or (iii) the Chapter 11 Case could be dismissed.

       C.      Failure to Receive Requisite Accepting Votes

        There can be no assurance that the requisite acceptances to confirm the Plan will be
received. In order for the Plan to be accepted, of those holders of Claims who cast ballots, the
affirmative vote of at least two-thirds (2/3) in amount and more than one-half (1/2) in number of
Allowed Claims in each voting Class is required.

         If the requisite votes are not received, the Chapter 11 Case could be converted into a case
under Chapter 7 of the Bankruptcy Code or dismissed. There can be no assurance that the
distributions under a Chapter 7 liquidation or dismissal would be similar to or as favorable to
holders of Claims as those proposed in the Plan. The Debtor believes that distributions to holders
of Claims would be significantly reduced and delayed under a Chapter 7 liquidation, as discussed
herein, above.

       D.      Nonconsensual Confirmation

       The Debtor intends to seek Confirmation over the deemed rejection of the Plan by Class
6 and Class 7. Furthermore, if any other Class votes to reject the Plan, the Debtor will seek

                                                   51
6104222V.1
             Case 17-10837-KG         Doc 1088        Filed 03/08/19   Page 57 of 66



Confirmation over such Class’s rejection of the Plan. Although the Debtor believes that the Plan
satisfies the nonconsensual Confirmation requirements of section 1129(b) of the Bankruptcy
Code, there can be no assurance that the Bankruptcy Court will reach the same conclusion. In
addition, the pursuit of nonconsensual Confirmation or consummation of the Plan may result in,
among other things, delay and increased expenses relating to Administrative Expense Claims of
professionals.

       E.     Failure to Confirm the Plan

         Even if the requisite acceptances are received, there can be no assurance that the
Bankruptcy Court will confirm the Plan. A non-accepting creditor or equity holder of the Debtor
might challenge the confirmation of the Plan or the balloting procedures or voting results as not
being in compliance with the Bankruptcy Code or Bankruptcy Rules. Even if the Bankruptcy
Court determines that the Disclosure Statement and the balloting procedures and results are
appropriate, the Bankruptcy Court could decline to confirm the Plan if it finds that any of the
statutory requirements for confirmation have not been met, including that the terms of the Plan
are fair and equitable to non-accepting Classes.

        Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation and
requires, among other things, a finding by the Bankruptcy Court that the Plan “does not unfairly
discriminate” and is “fair and equitable” with respect to any non-accepting Classes and that the
value of distributions to non-accepting holders of Claims or Equity Interests within a particular
Class under the Plan will not be less than the value of distributions such holders would receive if
the Debtor was liquidated under Chapter 7 of the Bankruptcy Code. While there can be no
assurance that these requirements will be met, the Debtor believes that non-accepting holders
within each Class under the Plan will receive distributions at least as great as would be received
following a liquidation under Chapter 7 of the Bankruptcy Code when taking into consideration
all administrative expense claims and costs associated with any such Chapter 7 case.

        If the Plan is not confirmed, it is unclear what holders of Claims or Interests ultimately
would receive with respect to their Claims and Interests. If an alternative Chapter 11 plan could
not be agreed to, it is possible that the Debtor would convert the Chapter 11 Case to a case under
Chapter 7 of the Bankruptcy Code or dismiss the Chapter 11 Case, in which case it is likely that
holders of Claims or Interests would receive substantially less favorable treatment than they
would receive under the Plan.

        In addition, in the event that the Plan is not confirmed, the Debtor could incur substantial
expenses related to the development and confirmation of a new plan and possibly the approval of
a new disclosure statement. This would only unnecessarily prolong the administration of the
Debtor’s assets and negatively affect creditors’ recoveries on their Claims.

        Similarly, as described above, in the event the Chapter 11 Case is converted to a case
under Chapter 7 of the Bankruptcy Code, the Debtor will incur substantial expenses related to
hiring additional professionals and paying the fees of the Chapter 7 trustee. The additional costs
will only serve to reduce distributions to creditors.

       F.     Risk of Additional or Larger Claims


                                                 52
6104222V.1
             Case 17-10837-KG        Doc 1088        Filed 03/08/19   Page 58 of 66



          The Disclosure Statement necessarily includes estimates, including estimates of future
events and unliquidated Claims. These estimates include estimates as to the total amount of
Claims that will be asserted against the Debtor. The Debtor believes that the estimates presented
are reasonable and appropriate under the circumstances. Nevertheless, there is a risk that
unforeseen future events may cause one or more of these estimates to be materially inaccurate.
Among the potential risks are the following: (i) additional prepetition or Administrative Expense
Claims may be asserted; (ii) Disputed Claims may be resolved at higher amounts than expected;
or (iii) the resolution of Claims may require the expenditure of unanticipated professional fees.

       G.     Alternative Chapter 11 Plan

         If the Plan is not confirmed, the Debtor or another party-in-interest may attempt to
formulate an alternative Chapter 11 plan. However, the Debtor believes that such an alternative
Chapter 11 plan will necessarily be significantly inferior to the Plan proposed herewith. The
prosecution of an alternative Chapter 11 plan would unnecessarily delay creditors’ receipt of
distributions and, due to the incurrence of additional administrative expenses during such period
of delay, may provide for smaller distributions to holders of Allowed Claims and Interests than
are currently provided for in the Plan. Accordingly, the Debtor believes that the Plan will enable
all holders of Claims to realize the greatest possible recovery on their respective Claims and with
the least delay.

       H.     Variances from Projections

         The projections reflect assumptions concerning, among other things, the Debtor’s
operations prior to the Effective Date and on-going business operations following the Effective
Date. The Debtor believes that the assumptions underlying the projections are reasonable;
however, unanticipated events occurring subsequent to the preparation of the projections may
affect the actual financial results of the Debtor or the Reorganized Debtor. The projections have
not been compiled, audited, or examined by independent accountants and the Debtor makes no
representations or warranties regarding the accuracy of the projections or the ability to achieve
forecasted results.

       I.     Certain Tax Considerations

         There are a number of income tax considerations, risks, and uncertainties associated with
consummation of the Plan. Holders of Claims should carefully review Section X hereof, “Tax
Consequences of the Plan,” regarding certain U.S. federal income tax consequences of the
transactions proposed by the Plan to the Debtor and the Reorganized Debtor and certain holders
of Claims.

       J.     The Debtor’s Emergence From Chapter 11 is Not Assured

        While the Debtor expects to emerge from Chapter 11, there can be no assurance that the
Debtor will successfully reorganize or when this reorganization will occur, irrespective of the
Debtor’s obtaining Confirmation of the Plan.




                                                53
6104222V.1
             Case 17-10837-KG         Doc 1088        Filed 03/08/19   Page 59 of 66



                                                 X.

                           TAX CONSEQUENCES OF THE PLAN

        The Debtor has not requested a ruling from the Internal Revenue Service or an opinion
of counsel with respect to any of the tax aspects of the Plan. Thus, the Debtor cannot provide
assurance as to the tax consequences of the Plan. Each holder of a claim or equity interest is urged
to consult its own tax advisor for the federal, state, local, and other tax consequences applicable
under the Plan.

                                                XI.

                                         CONCLUSION

         It is important that you exercise your right to vote on the Plan. It is the Debtor’s belief
and recommendation that the Plan fairly and equitably provides for the treatment of all Claims
against and Interests in the Debtor and is preferable to all other alternatives.

IN WITNESS WHEREOF, the Debtor has executed this Disclosure Statement this 6th day of March,
2019



                                              SUNIVA, INC.

                                          B y: / s / D a v i d M . B a k e r
                                               Name: David M. Baker
                                               Title: Chief Restructuring Officer




                                                 54
6104222V.1
             Case 17-10837-KG   Doc 1088    Filed 03/08/19   Page 60 of 66



                                     EXHIBIT A

                                Plan of Reorganization




6104222V.1
             Case 17-10837-KG   Doc 1088   Filed 03/08/19   Page 61 of 66



                                   EXHIBIT B

                            Disclosure Statement Order




6104222V.1
             Case 17-10837-KG   Doc 1088   Filed 03/08/19   Page 62 of 66



                                    EXHIBIT C

                                Liquidation Analysis




6104222V.1
                     Case 17-10837-KG                        Doc 1088                Filed 03/08/19            Page 63 of 66



                                                                  Suniva, Inc. Liquidation Analysis

(1)This Liquidation Analysis assumes a Plan Confirmation date of April 9, 2019.
                                                                                                                    Estimated Liquidation Value

                                                                                            Estimated Book
                                                                                                Value at
Note                                                                                        Confirmation (1)      High                       Low
            Assets
        1   Cash                                                                                 1,064,895         1,064,895                 1,064,895
        2   Accounts Receivable                                                                        -                 -                         -
        3   Inventory                                                                                  -                 -                         -
        4   Fixed Assets, Net                                                                      114,511                 1                       -
        5   Specified Distribution and Other Non-Current Assets                                        -                 -                         -
            Total Assets Available for Distribution                                                                1,064,896                 1,064,895

          Secured Claims:
        6 Secured Tax Claims                                                                       783,911           783,911                   783,911
        7 Other Secured Claims                                                                         -                 -                         -
        8 First DIP Loan                                                                        10,570,121        10,570,121                10,570,121
        9 LP Secured DIP Loan                                                                    1,999,605         1,999,605                 1,999,605
          Total Secured Claims                                                                  13,353,637        13,353,637       -        13,353,637
       10 Assets Available for Secured Tax Claims                                                                        -
          Assets Available for Other Secured Claims                                                                      -                         -
       11 Assets Available for First DIP Loan                                                                     (1,054,896)               (1,054,895)
          Assets Available for LP Secured DIP Loan                                                                       -                         -
          Deficiency Claims                                                                                       11,514,830                11,514,831




            DIP, Chapter 7 and Chapter 11 Administrative Claims:
       12   First DIP Loan Superiority Claim                                                                      10,262,659                10,262,659
       13   LP Secured DIP Loan Superpriority Claim                                                                1,999,605                 1,999,605
       14   LP Unsecured DIP Loan                                                                                  2,172,762                 2,172,762
       15   Chapter 7 Trustee and Other Chapter 7 Expenses                                                           500,000                   250,000
       16   Chapter 11 Accrued and Unpaid Administrative Claims                                                    1,383,175                 1,383,175
            Total DIP, Chapter 7 and Chapter 11 Administrative Claims:                                            16,318,201                16,068,201

          Assets Available for First DIP Loan Superiority Claim                                                          -                         -
          Assets Available for LP Secured DIP Loan Superpriority Claim                                                   -                         -
          Assets Available for LP Unsecured DIP Loan Claim                                                               -                         -
       17 Assets Available for Chapter 7 and Other Chapter 7 Expenses                                                 10,000                    10,000
          Total DIP, Chapter 7 and Chapter 11 Administrative Claims Shortfall                                    (16,308,201)              (16,058,201)

          Priority Claims
       18 Priority Claims                                                                                          2,363,491                  2,363,491
          Assets Available for Priority Claims                                                                           -                          -
          Total Priority Claims Shortfall                                                                         (2,363,491)                (2,363,491)

          General Unsecured Claims
       19 General Unsecured Claims- Filed                                                                         50,898,247                50,898,247
       20 SQN and WX Deficiency Claims                                                                            41,164,228                41,164,228
          Total General Unsecured Claims                                                                          92,062,475                92,062,475

            Assets Available for General Unsecured Claims and Deficiency Claims                                          -                          -

            Assets Available for Equity                                                                                      0                          0




6104222V.1
              Case 17-10837-KG         Doc 1088      Filed 03/08/19      Page 64 of 66



                                            EXHIBIT C-1

         Note 1 Cash. This is the estimated remaining cash the Debtor will have on hand on the
         conversion date. It is primarily comprised of the estimated remaining proceeds from the
         DIP loans. The Debtor expects that it will receive a de minimis refund on its workers
         compensation insurance policy upon the scheduling and completion of an audit. Support
         for the cash calculation is attached hereto as Exhibit 1.

         Note 2 Accounts Receivable.        The Debtor does not have any remaining accounts
         receivables.

         Note 3 Inventory. The Debtor does not have any remaining inventory.

         Note 4 Fixed Assets, Net. Fixed assets consist of primarily of research and development.
         equipment. The estimated recovery range in a liquidation would be $22,902 to $11,451.

         Note 5 Specified Distribution and Other Non-Current Assets. The Debtor does not have
         any remaining Other Non-Current Assets. If the Debtor’s Chapter 11 case were to convert
         to a Chapter 7 liquidation, the Debtor is of the opinion that the Debtor’s Chapter 7 estate
         would have virtually no chance of receiving a Specified Distribution. Furthermore, the
         Debtor is of the opinion that a Chapter 7 trustee would conclude that it is not worth pursuing
         causes of action, including avoidance actions.

         Note 6 Secured Tax Claims. The Secured Tax Claims are the claims filed by the Gwinnett
         County Tax Commissioner for prepetition personal property taxes in the amounts of
         $674,777.53 and $109,133.50.

         Note 7 Other Secured Claims. Reflects the Debtor’s estimate of amounts due to the other
         parties that have filed secured claims.

         Note 8 First DIP Loan. Amount estimated due as of the Conversion Date.

         Note 9 LP Secured DIP Loan. Amount estimated due as of the Conversion Date.

         Note 10 Assets Available for Secured Tax Claims. Pursuant to section 502(b)(3) of the
         Bankruptcy Code, the Secured Tax Claims are non-recourse claims that are fully secured
         by statutory, first-priority liens on equipment by the Debtor as of the Petition Date having
         an aggregate value in excess of the Secured Tax Claims. The Gwinnett County Tax
         Commissioner has recourse to its collateral through enforcement of its liens pursuant to
         Georgia law. Such collateral is not owned by the Debtor.

         Note 11 Assets Available for First DIP Loan. The assets available for the First DIP Loan
         are the estimated cash on hand net of $10,000 available for use by a chapter 7 trustee.

         Note 12 First DIP Loan Superpriority Claim. Reflects the amount of the First DIP Loan
         Superiority Claim, net of cash on hand, net $10,000 for use by a Chapter 7 trustee.



6104222v.1
              Case 17-10837-KG         Doc 1088      Filed 03/08/19     Page 65 of 66




         Note 13 LP Secured DIP Loan Superpriority DIP Loan Claim. Equals the amount of
         LP Secured DIP Loan claim as there is no collateral to satisfy the secured claim.

         Note 14 LP Unsecured DIP Loan. Amount estimated due as of the Conversion Date.

         Note 15 Chapter 7 Trustee and Other Chapter 7 Expenses. The Liquidation Analysis
         assumes the conversion of the case to a Chapter 7 and estimates a Trustee and other
         professional expenses of between $500,000 and $250,000.

         Note 16 Chapter 11 Accrued and Unpaid Administrative Expenses. The amount of
         accrued Chapter 11 administrative expenses estimated to be unpaid as of the Conversion
         Date.

         Note 17 Assets Available for Chapter 7 and Chapter 11 Administrative Claims.
         Presently only $10,000 of cash on hand is available for use by a chapter 7 trustee.

         Note 18 Priority Claims. Estimated total priority claims, including estimated amount of
         WARN Act claims that might be entitled to priority and estimated priority tax claims (does
         not include Secured Tax Claims).

         Note 19 General Unsecured Claims. This includes general unsecured claims as of the
         proof of claim bar date, lease rejection damages related to the Debtor’s lease for
         approximately 400 MW of manufacturing equipment, and lease rejection damages for its
         Norcross, Georgia facility as capped by Section 502(b)(6).

         Note 20 SQN and WX Deficiency Claims. The Settlement Agreement provides that SQN
         and WX are entitled to deficiency claims, and that these claims would be released under
         certain circumstances. If the Debtor’s case converted to Chapter 7, it is unlikely that such
         claims would be released. The Settlement Agreement provides that SQN’s deficiency
         claim is $33,750,000. The Debtor estimates that WX’s deficiency claim would equal
         $7,414,228.

         Global Note – The Liquidation Analysis is being prepared in connection with confirmation
         of the Debtor’s plan of reorganization. It is provided for informational purposes only. In
         no way should it be deemed an admission as to the amount, priority, or validity of any
         claim against the Debtor. In the event the Debtor’s case were to convert to a Chapter 7
         liquidation, the actual amounts distributed to any class of claims may differ.




6104222v.1
             Case 17-10837-KG   Doc 1088   Filed 03/08/19   Page 66 of 66




6104222V.1
